              Case 20-12599-KBO             EXHIBIT
                                           Doc 62-3 AFiled 10/21/20          Page 1 of 65



                    DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT

        This DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT is entered into as of
October 14, 2020 (this “Agreement”), by and between Serene Investment Management, LLC (“Lender”),
YogaWorks, Inc., a Delaware corporation and a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code (“YogaWorks”), and Yoga Works, Inc. a California corporation and a debtor and debtor-
in-possession under Chapter 11 of the Bankruptcy Code (“Yoga Works California”), and together with
YogaWorks, individually and collectively, “Borrower”).

                                                RECITALS

        WHEREAS, on October 14, 2020 the “Petition Date”), the Borrower filed voluntary petitions with
the Bankruptcy Court initiating cases pending under Chapter 11 of the Bankruptcy Code (collectively, the
“Cases” and each a “Case”) and have continued in the possession of their assets and in the management of
their businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

         WHEREAS, Borrowers and AvidBank (“Bank”) entered into that certain Credit Agreement dated
as of January 23, 2020, which Credit Agreement and related documents have subsequently been assigned
by Bank to Great Hill Equity Partners V, LP (“GHP”) and then assigned prior to the Petition Date by
GHP to YogaWorks Investment Fund LLC (“YIF”), an affiliate of Lender of which Lender is the
manager (such loan, the “GHP Loan”) pursuant to a debt purchase transaction (the “Debt Purchase”);

        WHEREAS, Borrower has requested that the Lender make available to the Borrower debtor-in-
possession a term loan in the principal amount of Three Million Three Hundred Fifty Thousand Dollars
($3,350,000); and

         WHEREAS, Lender is willing to make the Loan described herein on the terms and conditions set
forth in this Agreement.

       NOW THEREFORE, for good and valuable consideration, the receipt of which is hereby
acknowledged, Lender and Borrower agree as follows:

        1.      DEFINITIONS AND CONSTRUCTION.

                1.1      Definitions. As used in this Agreement, the following terms shall have the
following definitions:

                “Accounts” means all presently existing and hereafter arising accounts, contract rights,
payment intangibles, and all other forms of obligations owing to Borrower arising out of the sale or lease
of goods (including, without limitation, the licensing of software and other technology) or the rendering of
services by Borrower, and any and all credit insurance, guaranties, and other security therefor, as well as
all merchandise returned to or reclaimed by Borrower and Borrower’s Books relating to any of the
foregoing.

                “Advance” or “Advances” means a cash advance or cash advances under the DIP Loan
Facility.

                 “Affiliate” means, with respect to any Person, any Person that owns or controls directly or
indirectly such Person, any Person that controls or is controlled by or is under common control with such
Person, and each of such Person’s senior executive officers, directors, and partners.



                                               19603685.6
                                              233739-10015
              Case 20-12599-KBO            Doc 62-3       Filed 10/21/20       Page 2 of 65



               “Asset Purchase Agreement” means that certain Asset Purchase Agreement to be dated on
or around the Petition Date among the Loan Parties, as sellers, and Lender, as buyer, as such agreement
may be amended, amended and restated, supplemented, or otherwise modified from time-to-time.

                 “Avoidance Action” means any claim and cause of action that constitutes an avoidance
action under Sections 544, 545, 547, 548, 549, 550 or 553 of the Bankruptcy Code or any other avoidance
action under the Bankruptcy Code, state law or similar laws and the proceeds thereof and property received
thereby whether by judgment, settlement or otherwise.

               “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy,” as
now and hereafter in effect, or any successor statute.

                 “Bankruptcy Court” means the United States Bankruptcy Court for Delaware or any court
having jurisdiction over the Cases from time to time.

                  “Bankruptcy Sale” means a sale pursuant to Section 363 of the Bankruptcy Code of all or
substantially all assets and other rights of the Loan Parties to the Stalking Horse Purchaser, or to another
purchaser with a higher and better bid that is accepted in accordance with the terms of the Bidding
Procedures Order, on substantially the terms set forth in the Asset Purchase Agreement or such other terms
acceptable to Lender (it being agreed by Lender that in the event that Lender or an affiliate of Lender is not
the winning bidder, Lender’s consent shall be solely in its capacity as a lender hereunder and made in good
faith and in the reasonable discretion of a secured lender).

                “Bankruptcy Sale Motion” means a motion, in form and substance acceptable to Lender,
seeking entry of the Bidding Procedures Order and the Bankruptcy Sale Order.

                “Bankruptcy Sale Order” means an order of the Bankruptcy Court, in form and substance
acceptable to Lender approving and authorizing the Bankruptcy Sale.

                 “Bidding Procedures Order” means an order of the Bankruptcy Court, in form and
substance acceptable to Lender, approving (i) bidding procedures relating to the Bankruptcy Sale and
procedures for assuming executory contracts and unexpired leases, (ii) authorizing the Borrower to enter
into the Asset Purchase Agreement, and (iii) approving bid protections for the Stalking Horse Purchaser, in
each case on terms acceptable to Lender and in all respects consistent with those terms set forth in the Asset
Purchase Agreement.

               “Board” means the board of directors of either of the Loan Parties, whether acting on its
own or through a duly authorized committee, including their steering committees.

                “Borrower’s Books” means all of Borrower’s books and records including: ledgers; records
concerning Borrower’s assets or liabilities, the Collateral, business operations or financial condition; and
all computer programs, or tape files, and the equipment, containing such information.

                “Budget” means a 13-week cash flow projection and debtor-in-possession budget in form
and substance acceptable to the Lender and GHP; provided that, with the consent of the Lender and GHP,
such consent not to be unreasonably withheld, the budget may be updated in accordance with Section 6.16.

                “Budget Variance Report” means a report provided by the Borrower to the Lender showing
by line item and in the aggregate the actual cash disbursements of the Borrower for the period set forth in
Section 6.16(b), comparing the actual cash receipts and disbursements (on a line item by line item basis)
with the cumulative budgeted amounts for each such line item set forth in the Budget for such period, noting


                                                      2
              Case 20-12599-KBO            Doc 62-3      Filed 10/21/20       Page 3 of 65



therein all variances on a line-item and cumulative basis from the amounts set forth for such period in the
Budget, together with explanations for all material variances, and certified as being true and correct in all
material respects by the Borrower’s chief financial officer, chief restructuring officer, or chief executive
officer.

                “Carve Out” has the meaning assigned to such term in the applicable Order.

                “Case” and “Cases” have the respective meanings set forth in the recitals.

                “Closing Date” means the date on which the conditions specified in Section 3.1 are
satisfied.

                “Code” means the California Uniform Commercial Code.

                “Collateral” means the property described on Exhibit A attached hereto.

               “Committee” means an official committee of unsecured creditors appointed in any of the
Cases by the U.S. Trustee.

                 “Copyrights” means any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative work thereof.

                “Credit Extension” means each Advance or any other extension of credit by Lender for the
benefit of Borrower hereunder.

                “Daily Balance” means the amount of the Obligations owed at the end of a given day.

                “Debtor” has the meaning set forth in the recitals.

                “Default” means any circumstance that, with the passage of time or giving of notice, would
constitute an Event of Default.

                “DIP Loan” has the meaning given to such term in Section 2.1(a) hereof.

               “DIP Loan Commitment” means an aggregate amount not to exceed Three Million Three
Hundred Fifty Thousand Dollars ($3,350,000).

                “DIP Loan Facility” means this Loan facility.

                  “Equipment” means all present and future machinery, equipment, tenant improvements,
furniture, fixtures, vehicles, tools, parts and attachments in which Borrower has any interest.

                 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended, and
the regulations thereunder.

                “Event of Default” has the meaning assigned in Section 8.

                 “Excluded Taxes” means any of the following Taxes imposed on or with respect to Lender
or required to be withheld or deducted from a payment to Lender, (a) Taxes imposed on or measured by net
income (however denominated), franchise Taxes, and branch profits Taxes, in each case (i) imposed as a
result of Lender being organized under the laws of, or having its principal office or its applicable lending
office located in, the jurisdiction imposing such Tax (or any political subdivision thereof) or (ii) that are

                                                     3
              Case 20-12599-KBO            Doc 62-3      Filed 10/21/20      Page 4 of 65



Other Connection Taxes, (b) any U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Lender with respect to any obligations under this Agreement pursuant to a law in effect on the
date Lender acquired its interest in such obligations or on the date that Lender changes its lending office,
except, in each case, to the extent that amounts with respect to such Taxes were payable to Lender
immediately before the date it acquired such interest or changed its lending office, (c) Taxes that are
attributable to Lender’s failure to comply with Section 2.5, and (d) any U.S. federal withholding Taxes
imposed under FATCA. For purposes of this definition, any reference to Lender shall be deemed to include
a Foreign Lender.

                 “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the date
of this Agreement (or any amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code, any intergovernmental
agreement entered into in connection with the implementation of such sections of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted pursuant to, or official
interpretations implementing such, intergovernmental agreements.

                “Final Order” means a final order of the Bankruptcy Court in substantially the form of the
Interim Order (or such other form acceptable to the Lender) authorizing the Loans .

              “Final Order Entry Date” means the date on which the Final Order is entered by the
Bankruptcy Court.

                “GAAP” means generally accepted accounting principles as in effect from time to time.

                “Governmental Authority” is any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body, court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory organization.

                 “Indebtedness” means (a) all indebtedness for borrowed money or the deferred purchase
 price of property or services, including without limitation reimbursement and other obligations with
 respect to surety bonds and letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
 similar instruments, and (c) all capital lease obligations.

                  “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Lender under any Loan Document and
(b) to the extent not otherwise described in (a), Other Taxes.

                 “Interim Order” means an interim order of the Bankruptcy Court (as the same may be
amended, supplemented, or modified from time to time after entry thereof in accordance with the terms
thereof) in the form set forth as Exhibit B, with changes to such form as are satisfactory to the Lender,
approving the Loan Documents and authorizing the DIP Loan in such amounts as are contemplated by
Section 2.1(b).

              “Interim Order Entry Date” means the date on which the Interim Order is entered by the
Bankruptcy Court.

                “Insolvency Proceeding” means any proceeding commenced by or against any person or
entity under any provision of the Bankruptcy Code, or under any other bankruptcy or insolvency law,



                                                     4
               Case 20-12599-KBO            Doc 62-3       Filed 10/21/20       Page 5 of 65



including assignments for the benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization, arrangement, or other relief.

                  “Intellectual Property” means all right, title, and interest owned by Borrower in and to the
following: Copyrights, Trademarks (excluding any U.S. intent-to-use trademark application for which a
statement of use has not been filed with and duly accepted by the United States Patent and Trademark
Office, but only until such statement is accepted by the United States Patent and Trademark Office) and
Patents; trade secrets, design rights, claims for damages by way of past, present and future infringement of
any of the rights included above, and all license fees and royalties arising from licenses or rights to use such
intellectual property rights; all amendments, renewals and extensions of any of such Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any of the foregoing.

                 “Investment” means any beneficial ownership of (including stock, partnership interest or
other securities) any Person, or any loan, advance or capital contribution to any Person.

                 “IRC” means the Internal Revenue Code of 1986, as amended.

                 “IRS” means the United States Internal Revenue Service.

                 “Lien” means any mortgage, lien, deed of trust, charge, pledge, security interest or other
encumbrance.

                 “Loan” means the DIP Loans.

                “Loan Documents” means, collectively, this Agreement, any note or notes or guaranties
executed by Borrower, the Orders and any other agreement entered into in connection with this Agreement,
all as amended or extended from time to time.

                 “Loan Party” means each of YogaWorks and Yoga Works California.

                “Material Adverse Effect” means a material adverse effect on (i) the business, operations,
condition (financial or otherwise), or prospects of Borrower or (ii) the value of the Collateral taken as a
whole or priority of Lender’s security interests in the Collateral; provided that the term “Material Adverse
Effect” will not be deemed to exist as a result of the Cases or the circumstances and events leading up
thereto.

                 “Maturity Date” means the earlier of (i) the closing of the Bankruptcy Sale to any purchaser
other than the Stalking Horse Purchaser; (ii) the effective date of Borrower’s chapter 11 plan; (iii) entry of
an order by the Bankruptcy Court converting the Cases to a proceeding or proceedings under Chapter 7 of
the Bankruptcy Code; (iv) entry of a final order by the Bankruptcy Court dismissing the Cases; or (v) the
date of termination of the DIP Loan Commitments and the acceleration of any outstanding extensions of
credit under the Loan in accordance with the terms of this Agreement.

                  “Negotiable Collateral” means all letters of credit of which Borrower is a beneficiary,
notes, drafts, instruments, securities, documents of title, and chattel paper, and Borrower’s Books relating
to any of the foregoing.

                 “Obligations” means all debt, principal, and other amounts owed to Lender by Borrower
pursuant to this Agreement.



                                                       5
              Case 20-12599-KBO            Doc 62-3      Filed 10/21/20      Page 6 of 65



                “Orders” means collectively, the Interim Order and the Final Order.

                “Other Connection Taxes” means, with respect to Lender, Taxes imposed as a result of a
present or former connection between Lender and the jurisdiction imposing such Tax (other than
connections arising from Lender having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an interest in any loan
hereunder or Loan Document).

                 “Other Taxes” means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.

                “Patents” means all patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues, extensions and continuations-in-part
of the same.

                “Perfection Certificate” means that certain Perfection Certificate in the form provided by
Lender dated the Closing Date and delivered by Borrower to Lender.

                “Permitted Budget Variance” has the meaning given to it in Section 6.16.

                 “Permitted Discretion” means a determination made in good faith in the exercise of its
commercially reasonable (from the perspective of a first priority perfected secured asset based lender)
business judgment based on how an asset based lender with similar rights providing a credit facility of the
type provided under this Agreement would act in similar circumstances at the time with the information
then available to it.

                “Permitted Indebtedness” means:

               (a)    Indebtedness of (i) Borrower in favor of Lender arising under this Agreement, any
other Loan Document, or as set forth in the Perfection Certificate;

                (b)     Indebtedness arising in connection with the Carve Out;

                (c)     Indebtedness to trade creditors incurred in the ordinary course of business; and

                (d)      Indebtedness incurred as a result of endorsing negotiable instruments received in
the ordinary course of business;

                “Permitted Investment” means:

                (a)     Investments existing on the Closing Date disclosed in the Perfection Certificate;

                 (b)     Investments held by Borrower in cash or (i) marketable direct obligations issued
or unconditionally guaranteed by the United States of America or any agency or any State thereof maturing
within one (1) year from the date of acquisition thereof, and (ii) money market accounts held at financial
institutions reasonably acceptable to Lender in Lender’s Permitted Discretion;



                                                     6
              Case 20-12599-KBO            Doc 62-3       Filed 10/21/20       Page 7 of 65



                “Permitted Liens” means the following:

                (a)     Any Liens existing on the Closing Date and disclosed in the Perfection Certificate,
provided that the principal amount secured thereby is not hereafter increased, and no additional assets
become subject to such Lien, including, without limitation, (i) any Lien securing Prepetition Indebtedness

                (b)      Any Liens arising under this Agreement or the other Loan Documents;

                 (c)    Liens for taxes, fees, assessments or other governmental charges or levies, either
not delinquent or being contested in good faith by appropriate proceedings, provided the same have no
priority over any of Lender’s security interests;

                 (d)      carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a period of more than thirty (30)
calendar days or which are being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the applicable Person;

                (e)     pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, or letters of credit or guarantees issued in respect thereof,
other than any Lien imposed by ERISA;

                 (f)    any interest or title of a lessor under any lease entered into by Borrower in the
ordinary course of its business and covering only the assets so leased and statutory and common law
landlords’ liens under leases to which Borrower is a party, provided that such landlord has executed a
landlord waiver in form and substance acceptable to Lender in its Permitted Discretion;

                 (g)     Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 (attachment) or 8.8 (judgments/settlements);

               (h)      the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;

                 (i)     Subject to Section 6.7, Liens in favor of other financial institutions arising in
connection with Borrower’s deposit accounts held at such institutions to secured standard fees for deposit
services charged by, but not financing made available by such institutions, provided that Lender has a
perfected security interest in the amounts held in such deposit accounts;

                (j)       Liens on cash securing letters of credit constituting Indebtedness permitted
pursuant to clause (i) of the definition of Permitted Indebtedness;

                (k)     Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clauses (a) through (j) above, provided that any
extension, renewal or replacement Lien shall be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness being extended, renewed or refinanced does not increase; and

                (l)      to the extent constituting a Lien, the Carve Out.

                 “Person” means any individual, sole proprietorship, partnership, limited liability company,
joint venture, trust, unincorporated organization, association, corporation, institution, public benefit
corporation, firm, joint stock company, estate, entity or governmental agency.



                                                      7
              Case 20-12599-KBO            Doc 62-3      Filed 10/21/20      Page 8 of 65



                “Petition Date” has the meaning set forth in the recitals.

                “Prepetition Indebtedness” means the Indebtedness of Borrower existing as of the Petition
Date pursuant to YIF pursuant to the GHP Loan.

                “Prepetition Loan Documentation” means the documentation governing any (or all) of the
Prepetition Indebtedness.

                “Responsible Officer” means each of the Chief Executive Officer and the General Counsel.

                  “Stalking Horse Purchaser” means Serene Investment Management, LLC, or its designated
affiliate, appointed as the stalking horse purchaser with respect to the Bankruptcy Sale.

                 “Superpriority Claim” means a claim against any Debtor in any of the Cases which is an
administrative expense claim having priority over any and all administrative expenses, diminution claims
and all other claims against the Borrower (other than superpriority claims granted to the Stalking Horse
Purchaser under the Asset Purchase Agreement), now existing or hereafter arising, of any kind whatsoever,
including, without limitation, all administrative expenses of the kind specified in Sections 503(b) and
507(b) of the Bankruptcy Code, and over any and all administrative expenses or other claims arising under
Sections 105, 326, 328, 330, 331, 364, 365, 503(b), 506(c), 507(a), 507(b), 546, 726, 1113 or 1114 of the
Bankruptcy Code.

               “Tax” or “Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties applicable thereto.

                 “Trademarks” means any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and the entire goodwill of the
business of Borrower connected with and symbolized by such trademarks.

                “U.S. Trustee” means the United States Trustee for the District of Delaware.

                 “US Withholding Tax Form” means whichever of the following that is relevant (including,
in each case, any successor form):

                (a)     IRS Form W-8BEN or W-8BEN-E,

                (b)     IRS Form W-8IMY (with appropriate attachments),

                (c)     IRS Form W-8ECI,

                (d)     IRS Form W-8EXP,

                 (e)      any other IRS form by which a person may claim complete exemption from, or
reduction in the rate of, withholding (including backup withholding) of US federal income tax on interest
and other payments to that person.

                1.2     Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP and all calculations made hereunder shall be made in accordance with
GAAP. When used herein, the terms “financial statements” shall include the notes and schedules thereto.

        2.      LOAN AND TERMS OF PAYMENT.

                                                     8
              Case 20-12599-KBO            Doc 62-3       Filed 10/21/20       Page 9 of 65



              2.1     Credit Extensions. Borrower promises to pay to the order of Lender, in lawful
money of the United States of America, the aggregate unpaid principal amount of all Credit Extensions
made by Lender to Borrower hereunder.

                 (a)      Term Loan. Subject to and upon the terms and conditions of this Agreement
(including the satisfaction (or waiver) of the conditions precedent set forth in Sections 3.1 and 3.2), Lender
agrees to make two (2) distributions of the DIP Loan Commitment (“DIP Loan”) as follows: $1,000,000
within one (1) business day of the entry of the Interim Order and $2,350,000 within (1) business day of the
entry of the Final Order (the (“Final DIP Draw”). Of the proceeds of the Final DIP Draw, $1,200,000.00
will be distributed to Borrower and $1,150,000.00 (the “Plan Funding Advance”) shall be deposited with
bankruptcy counsel for the Borrower. Counsel shall only release the Plan Funding Advance upon 1) receipt
of a written request from Borrower and 2) the determination of the amount set forth in Section 2.2, and in
no event any earlier than seven (7) days prior to the Effective Date. Amounts borrowed under this
Section 2.1(a) may not be reborrowed once repaid.

                (b)     This Loan shall not accrue interest and shall be repaid in full by Borrower on the
Maturity Date, unless repayment is waived by Lender.

                 2.2     Return of Unused Portion of DIP Loan At the request of GHP, any unused
portion of the DIP Loan as of the date immediately prior to the effective date of the Borrower’s plan, less
the amount necessary, as agreed by and between Borrower, Lender and GHP, to fund the wind-down of the
Cases including without limitation professional fees, shall be returned to Lender who, on behalf of YIF,
shall promptly remit same to GHP as consideration for the Debt Purchase. For the avoidance of doubt,
nothing in this Section 2.2 or elsewhere in this Agreement shall obligate Lender to fund any advances in
excess of the DIP Loan Commitment.

               2.3     Forgiveness of DIP Loan. In the event Borrower’s assets are sold to the Stalking
Horse Purchaser, the DIP Loan shall be forgiven on the effective date of Borrower’s plan.

                 2.4      Crediting Payments. Prior to the occurrence of an Event of Default, Lender shall
credit a wire transfer of funds, check or other item of payment to the Obligations, to the outstanding
principal balance. After the occurrence of an Event of Default, the receipt by Lender of any wire transfer
of funds, check, or other item of payment shall be immediately applied to conditionally reduce Obligations,
but shall not be considered a payment on account unless such payment is of immediately available federal
funds or unless and until such check or other item of payment is honored when presented for payment.
Notwithstanding anything to the contrary contained herein, any wire transfer or payment received by Lender
after 12:00 p.m. Pacific Time shall be deemed to have been received by Lender as of the opening of business
on the immediately following Business Day. Whenever any payment to Lender under the Loan Documents
would otherwise be due (except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day.

                2.5      Withholding.

                (a)     Payments received by Lender from Borrower under this Agreement will be made
free and clear of and without deduction for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of Borrower) requires Borrower to make any
withholding or deduction of any Tax from any such payment, then Borrower shall be entitled to make such
deduction or withholding and, if such Tax is an Indemnified Tax, then the sum payable by Borrower shall
be increased to the extent necessary to ensure that, after the making of such required withholding or
deduction, Lender receives a net sum equal to the sum which it would have received had no withholding or
deduction been required.


                                                      9
             Case 20-12599-KBO            Doc 62-3        Filed 10/21/20     Page 10 of 65



                (b)     Borrower shall pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable law and Borrower will, upon request, furnish Lender
with proof reasonably satisfactory to Lender indicating that Borrower has made such withholding payment.

                 (c)     Notwithstanding anything to the contrary in this Section 2.5, Borrower need not
make any withholding payment if the amount or validity of such withholding payment is contested in good
faith by appropriate and timely proceedings and as to which payment in full is bonded or reserved against
by Borrower. The agreements and obligations of Borrower contained in this Section shall survive the
termination of this Agreement.

               (d)      Lender, if reasonably requested by Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower as will enable Borrower
to determine whether or not Lender is subject to backup withholding or information reporting requirements.

                 (e)     If Lender determines that it has received a refund of any Taxes as to which it has
been indemnified pursuant to this Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to Borrower an amount equal to such refund (but only to the extent of indemnity
payments made by Borrower under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that Borrower, upon the request
of Lender, agrees to repay the amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant taxing authority) to Lender in the event Lender is required to repay such refund to
such taxing authority.

                  2.6     No Fees, Interest or Expense Reimbursement. Lender agrees for itself and on
behalf of YIF that no fees or interest are payable by Borrower under either this Agreement, or from and
after the date of the Debt Purchase, the GHP Loan. Lender and Borrower shall each bear all their respective
expenses in association with this documentation and administration of this Loan and the GHP Loan.

                 2.7     Term. This Agreement shall become effective on the Closing Date and, subject
to Section 12.8, shall continue in full force and effect for so long as any Obligations remain outstanding or
Lender has any obligation to make Credit Extensions under this Agreement. Notwithstanding the
foregoing, Lender shall have the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the continuance of an Event of
Default. Notwithstanding termination, Lender’s Lien on the Collateral shall remain in effect for so long as
any Obligations are outstanding.

                 2.8      Right to Credit Bid. Subject to the Orders, in connection with any sale or
disposition of all or any portion of the Collateral, including in each case pursuant to Sections 9-610 or 9-
620 of the UCC, at any sale thereof conducted under the provisions of the Bankruptcy Code, including
Section 363 of the Bankruptcy Code or as part of restructuring plan subject to confirmation under Section
1129 of the Bankruptcy Code, or at any sale or foreclosure conducted by Lender, by a chapter 7 trustee
under Section 725 of the Bankruptcy Code, or otherwise, in each case in accordance with applicable law
and, with respect to any credit bid, Section 363(k) of the Bankruptcy Code, Borrower hereby gives Lender,
on behalf of YIF, the power and right to “credit bid” the full amount of the GHP Loan set forth in Section
5.10 hereof in order to purchase (either directly or through one or more acquisition vehicles) all or any
portion of the Collateral.




                                                     10
             Case 20-12599-KBO             Doc 62-3       Filed 10/21/20      Page 11 of 65



        3.      CONDITIONS OF LOANS.

                  3.1     Conditions Precedent to Credit Extension. The obligation of Lender to make
the initial Credit Extension is subject to the satisfaction of the following conditions precedent:

                (a)      Lender shall have received, in form and substance satisfactory to Lender, the
following:

                         (i)     executed copies of this Agreement and the other Loan Documents;

                         (ii)      evidence satisfactory to Lender that the insurance policies required by
Section 6.6 hereof are in full force and effect;

                        (iii)    true, accurate and complete copies of all documents evidencing any the
Prepetition Indebtedness in existence as of the Closing Date;

                         (iv)    the Perfection Certificate; and

                      (v)     such other documents, and completion of such other matters, as Lender
may reasonably deem necessary or appropriate;

                (b)     the Borrower shall have delivered to Lender the initial Budget, which Budget shall
be in form and substance satisfactory to Lender;

                 (c)      the Interim Order Entry Date shall have occurred not later than five (5) Business
Days following the Petition Date, and the Interim Order shall be in full force and effect, shall not have been
vacated or reversed, shall not have been modified or amended other than as acceptable to the Lender and
shall not be subject to a stay;

                (d)      the Petition Date shall have occurred and each Borrower shall be a debtor and
debtor-in-possession in the Cases; and

               (e)      the “first day orders” sought by the Borrower shall be reasonably satisfactory in
form and substance to the Lender.

              3.2     Conditions Precedent to the Credit Extension. The obligation of Lender to
make each Credit Extension, including the initial Credit Extension, is further subject to the following
conditions:

                 (a)     the representations and warranties contained in Section 5 shall be true and correct
in all material respects on and as of the date of Borrower’s request for a Credit Extension and on the
effective date of each Credit Extension as though made at and as of each such date;

                (b)     no Default or Event of Default shall be continuing or would exist after giving effect
to such Credit Extension;

               (c)      the Cases of any of the Borrower shall have not been dismissed or converted to a
case under Chapter 7 of the Bankruptcy Code;

                (d)     no trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or examiner with
enlarged powers beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code shall have
been appointed in any of the Cases; and

                                                     11
             Case 20-12599-KBO             Doc 62-3        Filed 10/21/20      Page 12 of 65



        4.       CREATION OF SECURITY INTEREST.

                 4.1     Grant of Security Interest. To secure prompt repayment of any and all
Obligations and prompt performance by Borrower of each of its covenants and duties under the Loan
Documents, Borrower grants Lender a continuing security interest in all presently existing and hereafter
acquired or arising Collateral (subject to Permitted Liens as set forth herein). Such security interest shall
constitute:

                 (a)      a valid, perfected first priority Lien on Collateral that is not subject to valid,
perfected, and non-avoidable Liens as of the Petition Date other than Permitted Liens, including, without
limitation, in Collateral acquired after the Petition Date; and

                 (b)      a valid, perfected second priority Lien on Collateral that is subject to valid,
perfected, and non-avoidable Liens in favor of third parties in existence as of the Petition Date, or to valid
liens in existence as of the Petition Date that are (i) perfected subsequent to such date as permitted by
Section 546(b) of the Bankruptcy Code and (ii) to the extent such Liens are expressly permitted in writing
by the Lender in its sole and absolute discretion.

The Borrower agrees that the Obligations are entitled to Superpriority Claim status in the Cases pursuant
to section 364(c)(1) of the Bankruptcy Code with priority over any and all administrative expense claims,
whether heretofore or hereafter incurred, of the kind specified or ordered pursuant to or in accordance with
any provision of the Bankruptcy Code, including, without limitation, sections 105, 326, 328, 330, 331,
503(b), 506(c), 507(a), 507(b), 546, 726, 1113, and 1114 of the Bankruptcy Code, subject only to the
Carveout.

                4.2     Delivery of Additional Documentation Required. Borrower shall from time to
time execute and deliver to Lender, at the request of Lender, all Negotiable Collateral, all financing
statements and other documents that Lender may reasonably request, in form satisfactory to Lender, to
perfect and continue the perfection of Lender’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.

                  4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Lender to file financing statements, without notice to Borrower, with all appropriate jurisdictions to perfect
or protect Lender’s interest or rights hereunder, including a notice that any disposition of the Collateral, by
either Borrower or any other Person, shall be deemed to violate the rights of Lender under the Code. Such
financing statements may indicate the Collateral as “all assets of the Debtor” or words of similar effect, or
as being of an equal or lesser scope, or with greater detail, all in Lender’s discretion.

        5.       REPRESENTATIONS AND WARRANTIES.

        Each Borrower represents and warrants as follows:

                 5.1      Due Organization and Qualification. Borrower is a corporation duly existing
under the laws of its state of incorporation and qualified and licensed to do business in any state in which
the conduct of its business or its ownership of property requires that it be so qualified, except in each case
(other than with respect to their states of incorporation) where the failure to do so could not reasonably be
expected to cause a Material Adverse Effect.

                5.2     Due Authorization; No Conflict. Subject to the entry of the Orders and the terms
hereof, the execution, delivery, and performance of the Loan Documents are within Borrower’s powers,
have been duly authorized, and are not in conflict with nor constitute a breach of any provision contained


                                                      12
              Case 20-12599-KBO             Doc 62-3        Filed 10/21/20      Page 13 of 65



in Borrower’s Certificate of Incorporation or Bylaws, nor will they constitute an event of default under any
material agreement to which Borrower is a party or by which Borrower is bound. Borrower is not in default
under any agreement to which it is a party or by which it is bound, except to the extent such default would
not reasonably be expected to cause a Material Adverse Effect.

                 5.3      No Prior Encumbrances. Borrower has good and marketable title to its property,
free and clear of Liens, except for Permitted Liens.

                5.4      Bona Fide Accounts. The Accounts are bona fide existing obligations. The
property and services giving rise to such Accounts has been delivered or rendered to the account debtor or
to the account debtor’s agent for immediate and unconditional acceptance by the account debtor.

                 5.5      [Reserved].

                  5.6     Intellectual Property. Borrower is the sole owner of the Intellectual Property,
except for (a) licenses granted by Borrower in the ordinary course of business, (b) licenses that could not
result in a legal transfer of title of the licensed property but that may be exclusive in respects other than
territory, and (c) licenses relating to discreet geographical areas outside of the United States. For the
avoidance of doubt and for sake of clarity, however, Borrower may enter into limited non-competition
arrangements with its licensees and similar business partners in the ordinary course of business. To the best
of Borrower’s knowledge, each of the Patents is valid and enforceable, and no part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and no claim has been made that
any part of the Intellectual Property violates the rights of any third party (except to the extent such claim
could not reasonably be expected to cause a Material Adverse Effect).

                 5.7     Name; Location of Chief Executive Office. Borrower will advise Lender not
less than ten (10) business days in advance of the relocation of the Chief Executive Office and any change
in the business headquarters of Borrower. Except as disclosed in the Perfection Certificate, Borrower has
not done business under any name other than that specified on the signature page hereof.

                  5.8      Litigation. Except as disclosed in writing to Lender or as set forth in the Perfection
Certificate, there are no actions or proceedings (other than the Cases) pending by or against Borrower before
any court or administrative agency in which an adverse decision could reasonably be expected to have a
Material Adverse Effect.

                 5.9     No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower that Lender has received from Borrower fairly
present in all material respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then ended and have been prepared in
accordance with GAAP. There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent of such financial statements
submitted to Lender (other than as a result of the Cases or the circumstances and events leading up thereto).

                5.10    GHP Loan. Borrower acknowledges that as of the Petition Date, the Borrower is
indebted to YIF on account of the GHP Loan in the outstanding principal balance of $10,000,000. Borrower
acknowledges that the GHP Loan is in full force and effect, and hereby ratifies and reaffirms all of its
payment and performance obligations (including indemnification obligations) thereunder, and that all
amounts owing thereunder are due and owing without counterclaim, defense, setoff or reduction of any
kind by Borrower.




                                                       13
              Case 20-12599-KBO             Doc 62-3        Filed 10/21/20      Page 14 of 65



                   5.11    Regulatory Compliance. To the best of Borrower’s knowledge, Borrower has
met the minimum funding requirements of ERISA with respect to any employee benefit plans subject to
ERISA, and no event has occurred resulting from Borrower’s failure to comply with ERISA that is
reasonably likely to result in Borrower’s incurring any liability that could reasonably be expected to have
a Material Adverse Effect. Borrower is not required to be registered as an “investment company” under
the Investment Company Act of 1940. Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal Reserve System). To the
best of Borrower’s knowledge, Borrower has complied with all the provisions of the Federal Fair Labor
Standards Act except in each case where the failure to do so could not reasonably be expected to cause a
Material Adverse Effect. Borrower has not violated any statutes, laws, ordinances or rules applicable to it,
the violation of which could reasonably be expected to cause a Material Adverse Effect.

                  5.12    Environmental Condition. Except as would not reasonably be expected to have
a Material Adverse Effect, none of Borrower’s properties or assets has ever been used by Borrower or to
the best of Borrower’s knowledge, by previous owners or operators, in the disposal of, or to produce, store,
handle, treat, release, or transport, any hazardous waste or hazardous substance other than in accordance
with applicable law; to the best of Borrower’s knowledge, none of Borrower’s properties or assets has ever
been designated or identified in any manner pursuant to any environmental protection statute as a hazardous
waste or hazardous substance disposal site, or a candidate for closure pursuant to any environmental
protection statute; no lien arising under any environmental protection statute has attached to any revenues
or to any real or personal property owned by Borrower; and Borrower has not received a summons, citation,
notice, or directive from the Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower resulting in the releasing, or
otherwise disposing of hazardous waste or hazardous substances into the environment.

                  5.13     Taxes. Borrower has filed or caused to be filed all material tax returns required to
be filed, and have paid, or have made adequate provision for the payment of, all taxes reflected therein,
except (i) for taxes for which filing is not yet due, or (ii) for taxes that are being contested in good faith by
appropriate proceedings and are reserved against (to the extent required by GAAP) by Borrower, or (iii) to
the extent that failure to do so could not reasonably be expected to have a Material Adverse Effect.

                 5.14    Subsidiaries. Borrower does not own any stock, partnership interest or other
equity securities of any Person, except for Permitted Investments.

                 5.15    Government Consents. Borrower has obtained all material consents, approvals
and authorizations of, made all declarations or filings with, and given all notices to, all governmental
authorities that are necessary for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a Material Adverse Effect.

                5.16      Deposit and Securities Accounts. Borrower maintains deposit or securities
accounts only as set forth in the Perfection Certificate. No amounts are on deposit other than in the account
ending in 729 maintained with Wells Fargo Bank, N.A.

                  5.17    Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Lender taken together with all such certificates
and written statements and supplements furnished to Lender contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements contained in such certificates
or statements not misleading when made, it being recognized by Lender that the projections and forecasts
provided by Borrower in good faith and based upon assumptions that were reasonable at the time such
projections were delivered and are not to be viewed as facts and that actual results during the period or


                                                       14
              Case 20-12599-KBO            Doc 62-3        Filed 10/21/20       Page 15 of 65



periods covered by any such projections and forecasts may differ from the projected or forecasted results.
No Loan Document has been amended. The Loan Documents (including all documents assigned by GHP
to Lender pursuant to the Assignment Agreement) are each in full force and effect and are not subject to
any offset, claim, counterclaim or defense in favor of Borrower.

                5.18    Use of Proceeds. The Borrower shall use the proceeds of the Loans in accordance
with the Budget (subject to any Permitted Budget Variance) and the Orders entered in connection with the
Cases exclusively for one or more of the following purposes (subject to any additional restrictions on the
use of such proceeds and any such cash collateral set forth in the Interim Order):

                 (a)     [Reserved];

                 (b)     to pay certain costs, premiums, fees and expenses related to the Cases (including,
without limitation, with respect to the Carve Out) in accordance with the Budget; and

                (c)     to fund working capital and other needs of the Borrower in accordance with the
Budget (subject to any Permitted Budget Variance).

Proceeds of the DIP Loan Facility or cash collateral shall not be used (a) by the Debtors, or any other party-
in-interest, including a Committee, or any of their representatives, to challenge or otherwise contest or
institute any proceeding of any kind or nature to determine (i) the validity, perfection, enforceability or
priority of claims or security interests in favor of Lender, or (ii) the validity, perfection, enforceability of
the GHP Loan, (b) to commence, prosecute or defend any claim, motion, proceeding or cause of action of
any kind or nature against Lender and its agents, attorneys, advisors or representatives including, without
limitation, any lender liability claims or subordination claims, (c) to commence, prosecute or defend any
claim or proceeding or cause of action of any kind or nature to disallow or challenge the GHP Loan, any
loan documents relating thereto, or any other Loan Document, or (d) to fund acquisitions, capital
expenditures, capital leases, or any other similar expenditure other than capital expenditures specifically set
forth in the Budget and approved by the Lender, provided that a Committee and its professionals shall be
permitted to investigate the liens, claims, and potential causes of action against YIF in connection with the
GHP Loan in an amount not to exceed $25,000, and any amount spent in excess of such amount shall not
constitute administrative expenses of the Cases. Notwithstanding the foregoing, nothing herein shall
prohibit the Borrower from disputing the alleged occurrence of a default or Event of Default hereunder.

                 5.19    Financial Information. (a) On and as of the Closing Date, the Budget, copies of
which have heretofore been furnished to the Lender and (b) following the Closing Date, any updated Budget
delivered pursuant to Section 6.16, in each case, are based on good faith estimates and assumptions made
at such time by the persons who prepared it.

                  5.20     Cases. The Cases were commenced on the Petition Date in accordance with
applicable law, and notice of the hearing for the approval of the Interim Order has been given as identified
in the certificate of service filed with the Bankruptcy Court.

                 5.21     Orders. The Interim Order and, after it has been entered, the Final Order are in
full force and effect, and have not, in whole or in material part, been reversed, modified, amended, stayed,
vacated, appealed or subject to a stay pending appeal or otherwise challenged or subject to any pending or
threatened challenge or proceeding in any jurisdiction, and the Borrower is in material compliance with
each Order.




                                                      15
             Case 20-12599-KBO            Doc 62-3         Filed 10/21/20    Page 16 of 65



        6.      AFFIRMATIVE COVENANTS.

        Each Borrower shall do all of the following:

                  6.1     Good Standing. Borrower shall maintain its corporate existence and good
standing in its jurisdiction of incorporation and maintain qualification in each other jurisdiction in which
the failure to so qualify could reasonably be expected to have a Material Adverse Effect. Borrower shall
maintain in force all licenses, approvals and agreements, the loss of which could have a Material Adverse
Effect.

               6.2      Government Compliance. Borrower shall meet, the minimum funding
requirements of ERISA with respect to any employee benefit plans subject to ERISA. Borrower shall
comply with all statutes, laws, ordinances and government rules and regulations to which it is subject,
noncompliance with which could have a Material Adverse Effect.

                 6.3    Financial Statements, Reports, Certificates.           Borrower shall deliver the
following to the Lender and GHP:

                (a)      copies of all SEC filings;

                 (b)    commencing on November 15, and on the 15th of each month thereafter, a cash
flow forecast in form and detail as prepared by Borrower in the ordinary course of business, covering all of
the weeks through the Maturity Date; and (ii) every Friday, aged listings of accounts receivable and
accounts payable;

                (c)    all reports filed, including monthly operating reports, filed with the Office of the
United States Trustee;

                   (d)     (i) together with the reports described in clause (e) below, a report of any legal
actions (other than claims asserted in the Cases) for worker’s compensation, unemployment or counter-
claims in intellectual property infringement proceedings which are pending or threatened in writing against
Borrower or any Subsidiary that could reasonably be expected to result in a Material Adverse Effect; and
(ii) promptly upon receipt of notice thereof, a report of (x) any other legal actions (other than the Cases)
pending or threatened in writing against Borrower or any Subsidiary that could reasonably be expected to
result in liability to Borrower or any Subsidiary of One Hundred Thousand Dollars ($100,000) or more, or
(y) any commercial tort claim acquired by Borrower;

                  (e)    commencing with the month ending October 31, 2020, within thirty (30) calendar
days of the last day of each month, a report signed by Borrower, in form acceptable to Lender in its
Permitted Discretion, listing any applications or registrations that Borrower has made or filed in respect of
any Patents, Copyrights or Trademarks and the status of any outstanding applications or registrations, as
well as any material change in Borrower’s Intellectual Property along with an updated Perfection Certificate
if any of the information contained in the Perfection Certificate delivered to the Lender on the Closing Date
is no longer true and correct in all respects;

              (f)     written notice within five (5) Business Days’ of the resignation from or termination
of employment of any Responsible Officer;

                (g)      commencing on October 30, 2020, and thereafter on a weekly basis, on or before
11:59 p.m. Pacific time each Friday, a Budget Variance Report certified by a Responsible Officer, and any
updates to the Budget that are approved by Lender in Lender’s sole discretion; and


                                                      16
              Case 20-12599-KBO            Doc 62-3        Filed 10/21/20       Page 17 of 65



                (h)      such other financial information as Lender may request from time to time in its
Permitted Discretion.

                  6.4     Right to Inspect. Lender (through any of its officers, employees, or agents) shall
have the right, upon reasonable prior notice, from time to time during Borrower’s usual business hours and
at Borrower’s sole cost and expense, to inspect Borrower’s Books and to make copies thereof, to audit
Borrower’s Accounts and to check, test, and appraise the Collateral in order to verify Borrower’s financial
condition or the amount, condition of, or any other matter relating to, the Collateral; provided that no notice
is required if an Event of Default has occurred and is continuing.

                6.5       Taxes. Borrower shall make due and timely payment or deposit of all material
Taxes required of it by law, provided that Borrower need not make any payment if (i) the amount or validity
of such payment is contested in good faith by appropriate proceedings and is reserved against (to the extent
required by GAAP) by Borrower and (ii) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

                 6.6     Insurance.

                  (a)      Borrower, at its expense, shall keep the Collateral insured against loss or damage
by fire, theft, explosion, sprinklers, and all other hazards and risks (including, but not limited to, insurance
sufficient to cover personal injuries caused by Borrower’s products in an amount not less than the
Obligations), and in such amounts, as ordinarily insured against by other owners in similar businesses
conducted in the locations where Borrower’s business is conducted on the date hereof. Borrower shall also
maintain insurance relating to Borrower’s business, ownership and use of the Collateral in amounts and of
a type that are customary to businesses similar to Borrower’s.

                 (b)       All such policies of insurance shall be in such form, with such companies, and in
such amounts as are reasonably satisfactory to Lender (it being hereby acknowledged by Lender that the
insurance policies of Borrower in place on the Closing Date are satisfactory). All such policies of property
insurance shall contain a lender’s loss payable endorsement showing Lender as an additional loss payee
thereof, and all liability insurance policies shall show the Lender as an additional insured and Borrower
shall use commercially reasonable efforts to have such policies specify that the insurer must give at least
twenty (20) calendar days’ notice to Lender before canceling its policy for any reason (or ten (10) calendar
days for cancellation for nonpayment of premiums). Upon Lender’s request (which shall occur once per
year excepting for following the occurrence and during the continuance of an Event of Default), Borrower
shall deliver to Lender certified copies of such policies of insurance and evidence of the payments of all
premiums therefor. All proceeds payable under any such policy shall, at the option of Lender, be payable
to Lender to be applied on account of the Obligations.

                  6.7     Accounts. Except as required under the Bankruptcy Code, rules or policies of the
U.S. Trustee, and/or a Bankruptcy Court order, Borrower shall not establish any deposit or securities
account after the Closing Date without the approval of the Lender and shall use a cash management system
that is the same as or substantially similar to its pre-petition cash management system. Any material
changes from such pre-petition cash management system must be acceptable to the Lender in its reasonable
discretion. The Interim Order and Final Order shall provide Lender with a valid and enforceable lien and
security interest on the cash held in the Borrower bank accounts. Borrower agrees to deposit all good faith
deposits received from stalking horse bidders or other potential purchasers of the Borrower’s assets into a
deposit account that is subject to a Lien in favor of Lender.

                  6.8    Bankruptcy Sale Process. The Borrower shall conduct a sale of substantially all
of the assets of the Borrower in accordance with the Milestones defined below. The management team of


                                                      17
              Case 20-12599-KBO            Doc 62-3        Filed 10/21/20       Page 18 of 65



the Borrower, including the Steering Committee of the Board of Directors shall oversee the sale process on
behalf of the Borrower, including all activities of any advisors retained by the Borrower in connection with
the sale process, shall at all times be entitled to take any action necessary or appropriate to conduct the sale
process.

                6.9     Bankruptcy Filings. Not less than one (1) Business Day prior to filing any motion
requesting approval for debtor-in-possession financing, use of cash collateral, and approval of bidding
procedures, Borrower shall send copies of such motions to Lender, and all such motions shall be satisfactory
to Lender in Lender’s Permitted Discretion.

                 6.10    Intellectual Property Rights.

                (a)     Borrower shall execute such documents as Lender may request in its Permitted
Discretion for Lender to maintain its perfection in such intellectual property rights to be registered by
Borrower, and upon the request of Lender in its Permitted Discretion, shall file such documents
simultaneously with the filing of any such applications or registrations.

                 (b)     Lender may audit Borrower’s Intellectual Property to confirm compliance with this
Section.

                 6.11     Further Assurances. At any time and from time to time Borrower shall execute
and deliver such further instruments and take such further action as may reasonably be requested by Lender
to effect the purposes of this Agreement.

               6.12    Prepetition Loan Documents. No Loan Party shall amend, supplement, restate,
otherwise modify the Prepetition Loan Documentation or enter into any new Prepetition Loan
Documentation without the prior written consent of the Lender, unless such amendments or modifications
are approved by the Bankruptcy Court.

                 6.13   Debtor-in-Possession Obligations. Comply in a timely manner with its
obligations and responsibilities as a debtor-in-possession under the Bankruptcy Code, the rules of procedure
of the Bankruptcy Court, and any order of the Bankruptcy Court.

              6.14    Milestones. The Borrower shall achieve each of the following milestones (as the
same may be extended from time to time with the consent of the Lender, collectively, the “Milestones”):

                         1.       the Interim Order has not been entered by the Bankruptcy Court by within
                                  five (5) calendar days after the Petition Date;

                         2.       the motion to approve the Bankruptcy Sale and the Bidding Procedures
                                  Order have not been filed with the Bankruptcy Court within five (5)
                                  calendar days after the Petition Date;

                         3.       the Final Order has not been entered by the Bankruptcy Court within thirty
                                  (30) calendar days after the Petition Date;

                         4.       the Bidding Procedures Order has not been entered by the Bankruptcy
                                  Court within thirty (30) calendar days after the Petition Date;

                         5.       the Bankruptcy Sale Order has not been entered by the Bankruptcy Court
                                  within sixty (60) calendar days after the Petition Date;


                                                      18
             Case 20-12599-KBO            Doc 62-3        Filed 10/21/20     Page 19 of 65



                         6.      the plan and disclosure statement have not been filed with the Bankruptcy
                                 Court within fifteen (15) calendar days after the Bankruptcy Sale Order;

                         7.      the order approving the disclosure statement has not been entered by the
                                 Bankruptcy Court within sixty (60) calendar days after the entry of the
                                 Bankruptcy Sale Order;

                         8.      the confirmation order has not been entered by the Bankruptcy Court
                                 within ninety (90) calendar days of entry of the Bankruptcy Sale Order;
                                 and

                         9.      the effective date of the Plan has not occurred within one hundred (100)
                                 calendar days following the entry of the Bankruptcy Sale Order.

                 6.15  First Day Orders. The Borrower shall cause all proposed “first day orders”
submitted to the Bankruptcy Court to be in accordance with and permitted by the terms of this Agreement
in all respects.

                6.16     Budget Compliance and Variances.

                (a)     The Borrower will use the proceeds of the Loan solely to make disbursements for
expenditures provided for in accordance with Section 5.18 and this Section 6.16. The Borrower shall not
pay any expenses (other than de minimis amounts) or other disbursements (other than de minimis
disbursements) other than the type of expenses and disbursements set forth in the Budget.

                 (b)      Beginning on the Petition Date, the Borrower shall not cause expenses to vary from
the applicable Budget by more than ten percent (10%) in excess of the aggregate budgeted amount for cash
disbursements on a trailing four (4) week basis (collectively, the “Permitted Budget Variances”), provided
that to the extent the actual cash receipts in any such period exceed the amounts for such period in the
applicable Budget, or if the cash disbursements in any such period are less than the amounts for such period
in the applicable Budget, then the “Permitted Budget Variance” for such receipts or disbursements, as
applicable, for the next succeeding period shall be increased by an amount equal to such difference (and
shall continue to roll over into successive periods to the extent such additional budgeted capacity is unused
by Borrower). In the event that actual amounts for total cash receipts and cash disbursements from
operations line items and/or professional fees are in excess of the Budget, the parties hereto agree to
negotiate in good faith to discuss any modification to the Budget and Permitted Budget Variances, it being
understood and agreed that the Lender shall have no obligation to fund any amounts in excess of the Budget
and Permitted Budget Variances.

                 (c)      If the Budget is updated, modified or supplemented by the Borrower, each such
updated, modified or supplemented budget shall be approved in writing by, and shall be in form and
substance reasonably satisfactory to, the Lender and no such updated, modified or supplemented budget
shall be effective until so approved and once so approved shall be deemed to be a Budget. Each Budget
delivered to Lender shall be accompanied by such supporting documentation as reasonably requested by
the Lender. Each Budget shall be prepared in good faith based upon assumptions which the Borrower
believes to be reasonable.

                6.17    Filing of Motions and Applications. Without the prior written consent of the
Lender, the Borrower shall not apply to the Bankruptcy Court for, or join in or support any motion or
application seeking, authority to (a) take any action that is prohibited by the terms of any of the Loan
Documents or the Orders, (b) refrain from taking any action that is required to be taken by the terms of any


                                                     19
              Case 20-12599-KBO              Doc 62-3        Filed 10/21/20       Page 20 of 65



of the Loan Documents or the Orders, or (c) permit any Indebtedness or Claim to be pari passu with or
senior to any of the Loans, except as expressly stated in the Orders.

                6.18    Superpriority Claim. No Loan Party shall incur, create, assume, suffer to exist
or permit any other Superpriority Claim that is pari passu with or senior to the claims of the Lender against
the Borrower, except for the Carve Out, and as otherwise expressly stated in the Orders.

        7.       NEGATIVE COVENANTS.

        No Borrower shall do any of the following:

                   7.1      Dispositions. Other than in accordance with the Bankruptcy Sale Order, convey,
sell, lease, transfer or otherwise dispose of (collectively, a “Transfer”), : (i) Transfers of (a) non-exclusive
licenses and similar arrangements for the use of the property (including Intellectual Property) of Borrower
in the ordinary course of business, (b) licenses that could not result in a legal transfer of title of the licensed
property but that may be exclusive in respects other than territory, and (c) licenses relating to discreet
geographical areas outside of the United States (for the avoidance of doubt and for sake of clarity, however,
Borrower may enter into limited non-competition arrangements with its licensees and similar business
partners in the ordinary course of business); or (ii) Transfers of Equipment as prohibited by this Agreement
or the order(s) of the Bankruptcy Court, or (iii) assignment of leases or subleases of real property. To avoid
any ambiguity cash may be used in the ordinary course of business, subject to the provisions of this
Agreement and orders of the Bankruptcy Court.

                  7.2     Change in Business; Change in Executive Office. Engage in any business, other
than the businesses currently engaged in by Borrower and any business substantially similar or related
thereto (or incidental thereto), or cease to conduct business in the manner conducted by Borrower as of the
Closing Date; or without thirty (30) calendar days prior written notification to Lender (a) relocate its chief
executive office or state of incorporation or change its legal name; (b) add any new offices or business
locations or deliver any portion of the Collateral valued, individually or in the aggregate, in excess of One
Hundred Thousand Dollars ($100,000) to a bailee other than to a bailee and at a location already disclosed
in the Perfection Certificate, or (c) without Lender’s prior written consent, change the date on which its
fiscal year ends.

                7.3      Mergers or Acquisitions. Merge, divide or consolidate, with or into any other
business organization, or acquire, all or substantially all of the capital stock or property of another Person.

                7.4     Indebtedness. Create, incur, guarantee, assume or be or remain liable with respect
to any Indebtedness, other than Permitted Indebtedness.

                 7.5      Encumbrances. Create, incur, assume or suffer to exist any Lien with respect to
any of its property, or assign or otherwise convey any right to receive income, including the sale of any
Accounts, except for Permitted Liens, or enter into any agreement with any Person other than Lender not
to grant a security interest in, or otherwise encumber, any of its property.

                7.6      Distributions. Pay any dividends or make any other distribution or payment on
account of or in redemption, retirement or purchase of any equity interests, except that Borrower may
repurchase equity interests from current or former employees, directors, or consultants of Borrower in any
amount where the consideration for the repurchase is solely the cancellation of indebtedness owed by such
current or former employees, directors or consultants to Borrower regardless of whether an Event of Default
exists.



                                                        20
             Case 20-12599-KBO             Doc 62-3        Filed 10/21/20      Page 21 of 65



                7.7      Investments. Directly or indirectly acquire or own, or make any Investment in or
to any Person, other than Permitted Investments; or maintain or invest any of its property with a Person
other than Lender unless such Person has entered into an account control agreement with Lender in form
and substance satisfactory to Lender .

                7.8     Transactions with Affiliates. Directly or indirectly enter into or permit to exist
any material transaction with any Affiliate of Borrower except for transactions that are in the ordinary
course of Borrower’s business, upon fair and reasonable terms that are no less favorable to Borrower than
would be obtained in an arm’s length transaction with a non-affiliated Person.

                 7.9    Prepetition Indebtedness. Make any payment in respect of any Prepetition
Indebtedness, except in compliance with the terms of such Prepetition Indebtedness, or amend any
provision contained in any documentation relating to the Prepetition Indebtedness except in compliance
with the terms of the subordination agreement relating to such Prepetition Indebtedness, or amend any
provision affecting Lender’s rights contained in any documentation relating to the Prepetition Indebtedness
without Lender’s prior written consent.

                7.10    Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940, or become principally
engaged in, or undertake as one of its important activities, the business of extending credit for the purpose
of purchasing or carrying margin stock, or use the proceeds of any Credit Extension for such purpose. Fail
to meet the minimum funding requirements of ERISA, permit a Reportable Event or Prohibited Transaction,
as defined in ERISA, to occur, or fail to comply with the Federal Fair Labor Standards Act, or violate any
law or regulation, which violation could reasonably be expected to have a Material Adverse Effect.

        8.       EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an Event of Default by Borrower under
this Agreement:

                8.1     Payment Default. Except to the extent the holder thereof would be stayed from
exercising remedies as a result of the Cases after accounting for the relief provided in the Orders, if
Borrower fails to pay, when due, any of the Obligations;

                 8.2     Covenant Default.

                  (a)     If Borrower violates or fails to perform any obligation under Sections 6.5, 6.6, 6.7,
6.8, 6.9, 6.12, 6.14, 6.15, 6.16(c), 6.17, 6.18 or Article 7;

               (b)       If Borrower fails to perform any obligation under Section 6.3 within two (2)
Business Days after the timeline set forth in Section 6.3 for such obligation;

                  (c)     If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan Documents, or in any other
present or future agreement between Borrower and Lender and as to any default under such other term,
provision, condition or covenant that can be cured, has failed to cure such default within ten (10) calendar
days after Borrower receives notice thereof or any officer of Borrower becomes aware thereof; provided,
however, that if the default cannot by its nature be cured within the ten (10) calendar day period or cannot
after diligent attempts by Borrower be cured within such ten (10) calendar day period, and such default is
likely to be cured within a reasonable time, then Borrower shall have an additional reasonable period (which
shall not in any case exceed twenty (20) calendar days) to attempt to cure such default, and within such


                                                      21
              Case 20-12599-KBO            Doc 62-3        Filed 10/21/20       Page 22 of 65



reasonable time period the failure to have cured such default shall not be deemed an Event of Default but
no Credit Extensions will be made;

                 8.3      Material Adverse Effect. If there occurs and is ongoing any circumstance or
circumstances that could reasonably be expected to have a Material Adverse Effect, and, solely to the extent
such circumstance can be cured, Borrower fails to effectuate such cure to Lender’s reasonable satisfaction
within five (5) days after receipt of notice from Lender;

                 8.4      Attachment. Other than in connection with the Cases in each case, if any material
portion of Borrower’s assets is attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar capacity and such attachment,
seizure, writ or distress warrant or levy has not been removed, discharged or rescinded within ten (10)
calendar days, or if Borrower is enjoined, restrained, or in any way prevented by court order from continuing
to conduct all or any material part of its business affairs, or if a judgment or other claim becomes a lien or
encumbrance upon any material portion of Borrower’s assets, or if a notice of lien, levy, or assessment is
filed of record with respect to any material portion of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within ten (10) calendar days after Borrower receives notice thereof,
provided that none of the foregoing shall constitute an Event of Default where such action or event is stayed
or an adequate bond has been posted pending a good faith contest by Borrower (provided that no Credit
Extensions will be required to be made during such cure period);

                  8.5     Assets. (a) the Asset Purchase Agreement is terminated by its terms and a
Bankruptcy Sale Order is not entered in connection with a Bankruptcy Sale within five (5) Business Days
thereafter, (b) the allowance of any claim or claims under Section 506(c) of the Bankruptcy Code against
or with respect to any Collateral, which rights under Section 506(c) of the Bankruptcy Code shall be waived
(subject only to and effective upon entry of the Final Order), (c) any Person attempts to apply the doctrine
of marshalling with respect to the Lender, which shall be waived (subject only to and effective upon entry
of the Final Order) or (d) any Person attempts to apply the “equities of the case” exception set forth in
Section 552(b) of the Bankruptcy Code, which shall be waived (subject only to and effective upon entry of
the Final Order);

                8.6    Other Agreements. Except to the extent the counterparty thereto would be stayed
from exercising remedies as a result of the Cases, if there is a default or other failure to perform in (a) any
agreement to which Borrower is a party or by which it is bound resulting in a right by a third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an amount in excess of One
Hundred Thousand Dollars ($100,000) or which could have a Material Adverse Effect or (b) any Prepetition
Indebtedness;

                8.7     Prepetition Indebtedness. If the Obligations or the GHP Loan shall not have the
priority contemplated by this Agreement or the Orders, or the entry of any order in the Cases avoiding or
requiring repayment of any portion of the payments made on account of the Obligations or the GHP Loan;

                 8.8      Judgments. If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least One Hundred Thousand Dollars ($100,000) (excluding amounts
covered by insurance or third party indemnification) shall be rendered against Borrower and shall remain
unsatisfied, unvacated or unstayed pending appeal for a period of ten (10) calendar days (provided that no
Credit Extensions will be made prior to the satisfaction or stay of such judgment);

                8.9      Misrepresentations. If any material misrepresentation or material misstatement
exists now or hereafter in any warranty or representation set forth herein or in any certificate delivered to


                                                      22
             Case 20-12599-KBO             Doc 62-3       Filed 10/21/20      Page 23 of 65



Lender by any Responsible Officer pursuant to this Agreement or to induce Lender to enter into this
Agreement or any other Loan Document;

                8.10     [Reserved];

               8.11     Cases. Any of the Cases of the Borrower shall be dismissed or converted to a case
under Chapter 7 of the Bankruptcy Code without the consent of the Lender;

                8.12     Trustee. A trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or an
examiner with enlarged powers relating to the operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code shall
be appointed in any of the Cases;

                8.13     Cash Collateral. An order of the Bankruptcy Court shall be entered denying or
terminating use of cash collateral by the Borrower;

                  8.14    Relief from Stay. The Bankruptcy Court shall enter an order or orders granting
relief from any stay of proceeding (including, the automatic stay applicable under Section 362 of the
Bankruptcy Code to the holder or holders of any security interest) to (i) permit foreclosure (or the granting
of a deed in lieu of foreclosure or the like) on any assets of any of the Debtors which have a value in excess
of $100,000 in the aggregate or (ii) permit other actions that would have a Material Adverse Effect on the
Debtors or their estates (taken as a whole);

                 8.15     Orders. The Interim Order (prior to Final Order Entry Date) or Final Order (on
and after the Final Order Entry Date) shall cease to create a valid and perfected Lien on the Collateral or to
be in full force and effect, shall have been in any material respect reversed, modified, amended, stayed,
vacated, or subject to stay pending appeal, without prior written consent of Lender;

                8.16     Compliance with Orders. Any of the Borrower shall fail to comply with the
Interim Order (prior to Final Order Entry Date) or Final Order (on and after the Final Order Entry Date) in
any material respect;

                8.17     Other Financing. (a) Except as permitted in the Interim Order or Final Order, the
entry of any order of the Bankruptcy Court granting to any third party a Superpriority Claim or Lien pari
passu with or senior to that granted to and/or for the benefit of the Lender hereunder, or (b) the Borrower
shall make any payment of principal or interest or otherwise on account of any Indebtedness or payables
other than the Obligations under the DIP Loan Facility or GHP Loan, or other than in accordance with the
Budget approved by the Lender; or

                  8.18    Avoidance. (a) Any suit or action is commenced against the Lender by Borrower
that constitutes a challenge or that asserts a claim or seeks a legal or equitable remedy that would have the
effect of subordinating the claim or Lien of the Lender, or (b) the Bankruptcy Court rules in favor of any
Person in any suit or action commenced against the Lender by or on behalf of such Person (after the
Bankruptcy Court has granted such Person standing to commence such suit or action).

        9.      LENDER’S RIGHTS AND REMEDIES.

                 9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Lender may, at its election, without notice of its election and without demand, do any one
or more of the following, all of which are authorized by Borrower:



                                                     23
             Case 20-12599-KBO             Doc 62-3        Filed 10/21/20      Page 24 of 65



                 (a)     Lender may seek an order from the Bankruptcy Court on a shortened time basis to
do any of the following: (i) terminate the DIP Loan Facility with respect to further Advances; (ii) declare
all or any portion of the Obligations, including all or any portion of the Loan to be forthwith due and
payable, all without presentment, demand, protest or further notice of any kind, all of which are expressly
waived by Borrower; or (iii) exercise any rights and remedies provided to Lender under the Loan
Documents or at law or equity, including all remedies provided under the Bankruptcy Code; and pursuant
to the Interim Order and the Final Order, the automatic stay of Section 362 of the Bankruptcy Code shall
be modified and vacated to permit Lender to exercise its remedies under this Agreement and the Loan
Documents, without further notice, application or motion to, hearing before, or order from, the Bankruptcy
Court, provided, however, notwithstanding anything to the contrary contained herein, that Lender shall be
permitted to exercise any remedy in the nature of a liquidation of, or foreclosure on, any interest of Borrower
in the Collateral only upon five (5) Business Days’ prior written notice to Borrower, counsel approved by
the Bankruptcy Court for the Committee and the U.S. Trustee and as set forth in the Interim Order or Final
Order (when applicable).

                 (b)     Waivers by Borrower. Except as otherwise provided for in this Agreement or by
applicable law, Borrower waives: (a) presentment, demand and protest and notice of presentment, dishonor,
notice of intent to accelerate, notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper, accounts, contract rights,
documents, instruments, chattel paper and guaranties at any time held by Lender on which Borrower may
in any way be liable, and hereby ratifies and confirms whatever Lender may do in this regard, (b) all rights
to notice and a hearing prior to Lender’s taking possession or control of, or to Lender’s replevy, attachment
or levy upon, the Collateral or any bond or security that might be required by any court prior to allowing
Lender to exercise any of its remedies, and (c) the benefit of all valuation, appraisal, marshaling and
exemption laws.

                 9.2     [Reserved].

                 9.3     [Reserved].

                 9.4     [Reserved].

                 9.5     Lender’s Liability for Collateral. So long as Lender complies with reasonable
commercial lending practices, Lender shall not in any way or manner be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage thereto occurring or arising in any manner or fashion
from any cause; (c) any diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

                 9.6      Remedies Cumulative. Lender’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Lender shall have all other rights and
remedies not inconsistent herewith as provided under the Code, by law, or in equity, subject to the
requirements of the Bankruptcy Code. No exercise by Lender of one right or remedy shall be deemed an
election, and no waiver by Lender of any Event of Default on Borrower’s part shall be deemed a continuing
waiver. No delay by Lender shall constitute a waiver, election, or acquiescence by it. No waiver by Lender
shall be effective unless made in a written document signed on behalf of Lender and then shall be effective
only in the instance and for the purpose for which it was given.

                9.7      Demand; Protest. Borrower waives demand, protest, notice of protest, notice of
default or dishonor, notice of payment and nonpayment, notice of any default, nonpayment at maturity,



                                                      24
              Case 20-12599-KBO             Doc 62-3        Filed 10/21/20       Page 25 of 65



release, compromise, settlement, extension, or renewal of accounts, documents, instruments, chattel paper,
and guarantees at any time held by Lender on which Borrower may in any way be liable.

                 9.8      Borrower Liability. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which Borrower actually receives
said Credit Extension, as if each Borrower hereunder directly received all Credit Extensions. Each
Borrower waives (a) any suretyship defenses available to it under the Code or any other applicable law,
including, without limitation, the benefit of California Civil Code Section 2815 permitting revocation as to
future transactions and the benefit of California Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845,
2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right to require Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or (iii) pursue any other remedy.
Lender may exercise or not exercise any right or remedy it has against any Borrower or any security it holds
(including the right to foreclose by judicial or non-judicial sale) without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including, without limitation, any law
subrogating Borrower to the rights of Lender under this Agreement) to seek contribution, indemnification
or any other form of reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made by Borrower with respect
to the Obligations in connection with this Agreement or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise. Any agreement providing
for indemnification, reimbursement or any other arrangement prohibited under this Section 9.8 shall be null
and void. If any payment is made to a Borrower in contravention of this Section 9.8, such Borrower shall
hold such payment in trust for Lender and such payment shall be promptly delivered to Lender for
application to the Obligations, whether matured or unmatured.

                 9.9     Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.6 or fails to pay any premium thereon or fails to pay any other amount which Borrower is
obligated to pay under this Agreement or any other Loan Document or which may be required to preserve
the Collateral, Lender may obtain such insurance or make such payment, and all amounts so paid by Lender
are Lender Expenses and immediately due and payable, bearing interest at the then highest rate applicable
to the Obligations, and secured by the Collateral. Lender will make reasonable efforts to provide Borrower
with notice of Lender obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Lender are deemed an agreement to make similar payments in the future or
Lender’s waiver of any Event of Default.

                 9.10     [Reserved].

                 9.11     [Reserved]

        10.      NOTICES.

         All notices, consents, requests, approvals, demands, or other communication by any party to this
Agreement or any other Loan Document must be in writing and shall be deemed to have been validly
served, given, or delivered: (a) upon the earlier of actual receipt and three (3) Business Days after deposit
in the U.S. mail, first class, registered or certified mail return receipt requested, with proper postage prepaid;
(b) upon transmission, when sent by electronic mail or facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or (d) when delivered, if hand-
delivered by messenger, all of which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Lender or Borrower may change its mailing or



                                                       25
             Case 20-12599-KBO             Doc 62-3        Filed 10/21/20      Page 26 of 65



electronic mail address or facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10:

                 If to Borrower:          YogaWorks Inc.
                                          Yoga Works Inc.
                                          2215 Main Street
                                          Santa Monica, CA 90405

                                          With a copy to (which does not constitute notice):

                                          Alan J. Friedman
                                          Shulman Bastian Friedman & Bui LLP
                                          100 Spectrum Center Drive, Suite 600
                                          Irvine, CA 92618
                                          Email: afriedman@shbllp.com

                 If to Lender:            Serene Investment Management, LLC
                                          2148 Jimmy Durante Boulevard, Suite B
                                          Del Mar, CA 92014
                                          Attention: Charlie Monts
                                          Email: charlie@sereneim.com

                                          With a copy to (which does not constitute notice):

                                          Loeb & Loeb LLP
                                          10100 Santa Monica Boulevard, Suite 2200
                                          Los Angeles, CA 90067
                                          Attention: Lance Jurich, Esq.
                                          Email: ljurich@loeb.com

         The parties hereto may change the address at which they are to receive notices hereunder, by notice
in writing in the foregoing manner given to the other.

     11.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL
REFERENCE.

         Except as otherwise expressly provided in any of the Loan Documents, California law governs the
Loan Documents without regard to principles of conflicts of law. Borrower and Lender each submit to the
exclusive jurisdiction of the Bankruptcy Court; provided, however, that nothing in this Agreement shall be
deemed to operate to preclude Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to enforce a judgment or other court
order in favor of Lender. Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any objection that it may have
based upon lack of personal jurisdiction, improper venue, or forum non conveniens and hereby consents to
the granting of such legal or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of this Agreement and that service so made shall be deemed completed upon the earlier to
occur of Borrower’s actual receipt thereof or three (3) calendar days after deposit in the U.S. mails, proper
postage prepaid.


                                                      26
              Case 20-12599-KBO            Doc 62-3        Filed 10/21/20       Page 27 of 65



     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND
LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS
OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS
WAIVER WITH ITS COUNSEL.

          WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial by jury
is not enforceable, the parties hereto agree that any and all disputes or controversies of any nature between
them arising at any time shall be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the Los Angeles County, California Superior Court)
appointed in accordance with California Code of Civil Procedure Section 638 (or pursuant to comparable
provisions of federal law if the dispute falls within the exclusive jurisdiction of the federal courts), sitting
without a jury, in Los Angeles County, California; and the parties hereby submit to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in accordance with the provisions of
California Code of Civil Procedure Sections 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing receivers. All such
proceedings shall be closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek provisional relief, but a
judge has not been appointed at that point pursuant to the judicial reference procedures, then such party
may apply to the Los Angeles County, California Superior Court for such relief. The proceeding before
the private judge shall be conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce all discovery rules and
orders applicable to judicial proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all issues in the action or proceeding,
whether of fact or of law, and shall report a statement of decision thereon pursuant to California Code of
Civil Procedure Section 644(a). Nothing in this paragraph shall limit the right of any party at any time to
exercise self-help remedies, foreclose against collateral, or obtain provisional remedies. The private judge
shall also determine all issues relating to the applicability, interpretation, and enforceability of this
paragraph.

        This Section 11 shall survive the termination of this Agreement.

        12.      GENERAL PROVISIONS.

                 12.1     Successors and Assigns. This Agreement shall bind and inure to the benefit of
the respective successors and permitted assigns of each of the parties; provided, however, that neither this
Agreement nor any rights hereunder may be assigned by Borrower or, prior to the occurrence of an Event
of Default, Lender, without the other’s prior written consent, which consent may be granted or withheld in
such party’s sole discretion.

                 12.2   Indemnification. Borrower shall defend, indemnify and hold harmless Lender
and its officers, employees, and agents (each an “Indemnified Party”) against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in connection with the transactions
contemplated by this Agreement; and (b) all losses or Lender Expenses in any way suffered, incurred, or
paid by Lender as a result of or in any way arising out of, following, or consequential to transactions

                                                      27
             Case 20-12599-KBO             Doc 62-3        Filed 10/21/20      Page 28 of 65



between Lender and Borrower whether under this Agreement, the DIP Loan Facility, the Cases, or
otherwise (including without limitation reasonable attorneys’ fees and expenses), except for losses caused
by an Indemnified Party’s gross negligence or willful misconduct. This Section 12.2 shall not apply to
Taxes.

                 12.3    Time of Essence. Time is of the essence for the performance of all obligations set
forth in this Agreement.

                 12.4   Severability of Provisions. Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the legal enforceability of any
specific provision.

                12.5   Amendments in Writing, Integration. Except as expressly set forth herein, all
amendments to or terminations of this Agreement or the Loan Documents must be in writing signed by
each of the parties hereto. All prior agreements, understandings, representations, warranties, and
negotiations between any of the parties hereto with respect to the subject matter of this Agreement and the
Loan Documents, if any, are merged into this Agreement and the Loan Documents.

                12.6     Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall constitute but one and the same
Agreement.

                 12.7    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based recordkeeping systems, as the
case may be, to the extent and as provided for in any applicable law, including, without limitation, any state
law based on the Uniform Electronic Transactions Act.

                  12.8     Survival. All covenants, representations and warranties made in this Agreement
shall continue in full force and effect so long as any Obligations remain outstanding or Lender has any
obligation to make Credit Extensions to Borrower. The obligations of Borrower to indemnify Lender with
respect to the expenses, damages, losses, costs and liabilities described in Section 12.2 shall survive until
all applicable statute of limitations periods with respect to actions that may be brought against Lender have
run.

                  12.9    Confidentiality; Disclosure. In handling any confidential information Lender and
all employees and agents of Lender, including but not limited to accountants, shall exercise the same degree
of care that it exercises with respect to its own proprietary information of the same types to maintain the
confidentiality of any non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to prospective transferees or purchasers of any
interest in the loans, provided that they are similarly bound by confidentiality obligations, (ii) as required
by law, regulations, rule or order, subpoena, judicial order or similar order (including in connection with
the Cases), (iii) as may be required in connection with the examination, audit or similar investigation of
Lender and (iv) as Lender may determine in connection with the enforcement of any remedies hereunder.
Confidential information hereunder shall not include information that either: (a) is in the public domain or
in the knowledge or possession of Lender when disclosed to Lender, or becomes part of the public domain
after disclosure to Lender through no fault of Lender; or (b) is disclosed to Lender by a third party, provided
Lender does not have actual knowledge that such third party is prohibited from disclosing such information.



                                                      28
             Case 20-12599-KBO           Doc 62-3       Filed 10/21/20     Page 29 of 65



Borrower authorizes Lender to disclose its relationship with Borrower, including use of Borrower’s logo in
Lender’s promotional materials.

                 12.10 Patriot Act Notice. Lender notifies Borrower that, pursuant to the requirements
of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law on October 26, 2001) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies Borrower, which information
includes names and addresses and other information that will allow Lender to identify Borrower in
accordance with the Patriot Act.

                12.11 Correction of Loan Documents. Lender may correct patent errors and fill in any
blanks in the Loan Documents consistent with the agreement of the parties.

                                      [SIGNATURE PAGE FOLLOWS]




                                                   29
            Case 20-12599-KBO            Doc 62-3      Filed 10/21/20            Page 30 of 65



         ,1:,71(66:+(5(2)WKHSDUWLHVKHUHWRKDYHFDXVHGWKLV$JUHHPHQWWREHH[HFXWHGDVRIWKH
GDWHILUVWDERYHZULWWHQ

                                                %RUURZHU


                                                <2*$:25.6,1&D'HODZDUHFRUSRUDWLRQ


                                                %\       Cooper (Oct 15, 2020 10:25 EDT)
                                                          Brian                                    
                                                1DPH    Brian Cooper
                                                7LWOH   
                                                            CEO


                                                <2*$:25.6,1&D&DOLIRUQLDFRUSRUDWLRQ


                                                %\       Cooper (Oct 15, 2020 10:25 EDT)
                                                          Brian                                    
                                                1DPH     Brian Cooper
                                                7LWOH   
                                                            CEO


                                                



                              




                  >6LJQDWXUH3DJHWR'HEWRULQ3RVVHVVLRQ/RDQDQG6HFXULW\$JUHHPHQW@
    Case 20-12599-KBO          Doc 62-3        Filed 10/21/20      Page 31 of 65



                                      /HQGHUV


                                      6(5(1(,19(670(170$1$*(0(17//&



                                      %\                                         
                                      1DPH$GDP3KLOOLSV
                                      7LWOH0DQDJHU


                                      








        >6LJQDWXUH3DJHWR'HEWRULQ3RVVHVVLRQ/RDQDQG6HFXULW\$JUHHPHQW@
             Case 20-12599-KBO            Doc 62-3       Filed 10/21/20      Page 32 of 65



                                                 Exhibit A

                    COLLATERAL DESCRIPTION ATTACHMENT
            TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT



        All personal property of Borrower (herein referred to as “Borrower” or “Debtor”) whether
presently existing or hereafter created or acquired, and wherever located, including, but not limited to:

         (a)     all accounts (including health-care-insurance receivables), chattel paper (including
tangible and electronic chattel paper), commercial tort claims, deposit accounts, securities accounts,
documents (including negotiable documents), equipment (including all accessions and additions thereto),
general intangibles (including payment intangibles and software, and, with respect to intellectual property
rights, solely the Intellectual Property), goods (including fixtures), instruments (including promissory
notes), inventory (including all goods held for sale or lease or to be furnished under a contract of service,
and including returns and repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and records with respect to any of
the foregoing, and the computers and equipment containing said books and records; and

         (b)     any and all cash proceeds and/or noncash proceeds of any of the foregoing, including,
without limitation, insurance proceeds, and all supporting obligations and the security therefor or for any
right to payment. All terms above have the meanings given to them in the California Uniform Commercial
Code, as amended or supplemented from time to time.




19603685.6
233739-10015
Case 20-12599-KBO   Doc 62-3   Filed 10/21/20   Page 33 of 65



                        Exhibit B

               FORM OF INTERIM ORDER
                 Case 20-12599-KBO           Doc 62-3        Filed 10/21/20       Page 34 of 65




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                  Chapter 11

    YOGAWORKS, INC., et al.,                                Case No.

                            Debtors.1                       (Joint Administration Requested)


      INTERIM ORDER (I) AUTHORIZING DEBTORS TO OBTAIN POSTPETITION
    FINANCING AND USE CASH COLLATERAL; (II) GRANTING LIENS AND SUPER-
      PRIORITY CLAIMS AND ADEQUATE PROTECTION; (III) MODIFYING THE
        AUTOMATIC STAY; (IV) APPROVING DEBTORS’ ASSUMPTION OF AND
         ENTRY INTO THE RESTRUCTURING SUPPORT AGREEMENT; AND
                        (V) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”) dated October __, 2020 of the above-captioned debtors

and debtors-in-possession (individually “Debtor” and collectively, the “Debtors”) in the above-

captioned chapter 11 cases (collectively, the “Cases”), pursuant to sections 105, 362, 363, and 364

of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules

4001 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the

corresponding local rules of this District (the “Local Rules”), requesting entry of an interim order

(“Interim Order”) and Final Order (as defined below) authorizing the Debtors to, among other

things:

                   (i)      Obtain senior secured postpetition financing in an aggregate principal

amount not to exceed $3,3350,000 (the “DIP Credit Facility”, and the loans provided to the Debtors
thereunder, the “DIP Loans”), pursuant to the terms and conditions of the DIP Documents (as

defined below), this Interim Order, and the Final Order;

                    (ii)    Enter into (a) Debtor-In-Possession Loan and Security Agreement (the

“DIP Agreement”), substantially in the form attached as Exhibit A hereto, by and among the


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number is (1) YogaWorks, Inc., a Delaware corporation (9105); and (2) Yoga Works, Inc., a California
corporation (0457).


                                                        1
            Case 20-12599-KBO         Doc 62-3         Filed 10/21/20   Page 35 of 65




Debtors and Serene Investment Management, LLC (“Serene” or “Lender”) and (b) the documents

related to the DIP Agreement (together with the DIP Agreement, the “DIP Documents”);

               (iii)    Execute and deliver the DIP Agreement and the other DIP Documents to

the Lender pursuant thereto;

               (iv)     Grant to the Lender the DIP Liens (as defined below) on all of the DIP

Collateral (as defined below) to secure the DIP Credit Facility and all obligations owing and

outstanding thereunder and under the DIP Documents, as applicable, and the Interim Order and

the Final Order, as applicable (collectively, and including all “Obligations” as defined in the DIP

Agreement, the “DIP Obligations”),

               (v)      Use the proceeds of the DIP Credit Facility in accordance with the DIP

Agreement, the DIP Documents and this Interim Order, in all cases in accordance with the Budget,2

a copy of which is attached hereto as Exhibit B, and as otherwise provided in the DIP Documents;

               (vi)     Use any Prepetition Collateral (as defined below), including the Cash

Collateral, and provide adequate protection to those parties set forth herein that may have an

interest in such Prepetition Collateral, including Cash Collateral, for any possible Diminution (as

hereinafter defined);

               (vii)    Vacate and modify the automatic stay imposed by section 362 of the

Bankruptcy Code solely to the extent necessary to implement and effectuate the terms of the DIP
Documents and this Interim Order;

               (viii) Assume and enter into the Restructuring Support Agreement (“RSA”)

between and among the Debtors, Serene and its affiliates including without limitation Yogaworks

Investment Fund, LLC, and Great Hill Equity Partners V, LLC (“GHP”), dated October 9, 2020,

a copy of which is attached hereto as Exhibit C;




2
  All capitalized terms not otherwise defined in this Interim Order shall have the meaning ascribed
to same in the DIP Agreement.


                                                   2
            Case 20-12599-KBO         Doc 62-3      Filed 10/21/20    Page 36 of 65




               (ix)   Schedule a final hearing (the “Final Hearing”) to consider entry of an order

(the “Final Order”) granting the relief requested in the Motion on a final basis and approving the

form of notice with respect to the Final Hearing; and

               (x)    Waive, to the extent applicable, any stay of the immediate effectiveness of

this Interim Order imposed by the Bankruptcy Code or the Bankruptcy Rules, such that this Interim

Order shall be immediately effective upon its entry on the Court’s docket.

       The Court having considered the Motion, the Declaration of Brian Cooper in Support of

Chapter 11 Petitions and First Day Relief (the “First Day Declaration”), the exhibits attached

thereto, the Declaration of Adam Meislik, the proposed DIP Agreement, and the evidence

submitted or adduced and the arguments of counsel made at the hearing on this Interim Order (the

“Interim Hearing”); and notice of the Motion and the Interim Hearing having been given in

accordance with Bankruptcy Rules 4001 and 9014; and the Interim Hearing having been held and

concluded; and it appearing that granting the relief requested in the Motion on an interim basis is

necessary to avoid immediate and irreparable harm to the Debtors pending the Final Hearing, and

is otherwise fair and reasonable and in the best interests of the Debtors, their estates and their

creditors, and is essential for the preservation of the value of the Debtors’ property; and all

objections, if any, to the entry of this Interim Order having been withdrawn, resolved or overruled

by the Court; and after due deliberation and consideration, and good and sufficient cause appearing
therefor:
IT IS FOUND AND DETERMINED that3:

       A.      Petition Date. On October __, 2020 (the “Petition Date”), the Debtors filed

voluntary petitions under chapter 11 of the Bankruptcy Code with this Court.



3
  The findings and conclusions set forth herein constitute the court’s findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant
to Bankruptcy Rule 9014. To the extent that any of the following findings of fact constitute
conclusions of law, they are adopted as such. To the extent any of the following conclusions of
law constitute findings of fact, they are adopted as such.


                                                3
            Case 20-12599-KBO            Doc 62-3     Filed 10/21/20    Page 37 of 65




       B.      Jurisdiction and Venue.      This Court has jurisdiction over these proceedings,

pursuant to 28 U.S.C. §§ 157(b) and 1334 and the Amended Standing Order of Reference from

the United States District Court for the District of Delaware, and over the persons and property

affected hereby. Venue for the Chapter 11 Case and proceedings on the Motion is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409. Consideration of the Motion constitutes a core

proceeding under 28 U.S.C. § 157(b)(2). This Court may enter a final order consistent with Article

III of the United States Constitution.

       C.      Notice. Notice of the Interim Hearing and notice of the Motion has been given by

the Debtors to (i) the Office of the United States Trustee for the District of Delaware; (ii) the

Debtors’ thirty (30) largest unsecured creditors (excluding insiders); (ii) counsel to the Lender;

(iii) all known holders of liens upon the Debtors’ assets; (iv) the attorneys general in the states in

which the Debtors conduct their business; (v) the Internal Revenue Service; (vi) counsel to GHP;

(vii) all parties that have filed notices of appearance pursuant to Bankruptcy Rule 2002; and (viii)

the United States Trustee for the District of Delaware by facsimile transmission, email, overnight

courier and/or hand delivery. Under the circumstances, such notice of the Interim Hearing and the

Motion constitutes adequate and sufficient notice and complies with section 102(1) of the

Bankruptcy Code, Bankruptcy Rules 2002 and 400, and the Local Rules.

       D.      Debtors’ Acknowledgments and Stipulations. In requesting the financing from

Lender and in exchange for and as a material inducement to Lender to agree to provide the

financing in accordance with the DIP Credit Facility, and to the Prepetition Lender (as defined

below) in exchange for any potential Diminution (as defined below), the Debtors acknowledge,

represent, stipulate and agree, for themselves and their estates, subject to the Challenge (as defined

below) rights set forth in Paragraph 18 of this Interim Order, as follows:




                                                  4
            Case 20-12599-KBO           Doc 62-3      Filed 10/21/20     Page 38 of 65




               (i)     As of the Petition Date, the Debtors have the following secured

indebtedness: $10,000,000 in principal plus accrued and unpaid interest, fees and expenses owing

under that certain Credit Agreement dated as of January 23, 2020 (the “Prepetition Loan

Agreement”) by and among the Debtors and YogaWorks Investment Fund LLC (as assignee of

GHP) (in such capacity, the “Prepetition Secured Lender”), pursuant to which the Debtors

reaffirmed the grant of liens on all or substantially all of their personal property (collectively, the

“Prepetition Collateral”),

               (ii)    as of the Petition Date: (A) the current outstanding principal balance of the

Prepetition Secured Lender (exclusive of interest, fees, reimbursable expenses and other charges)

is not less than $10,000,000 (inclusive of the amount proposed to be rolled up under the DIP Credit

Facility) (collectively, the “Prepetition Obligation”) is absolutely and unconditionally owed to the

Prepetition Secured Lender; (B) the Prepetition Obligation constitutes legal, valid and binding

obligations of the Debtors, enforceable in accordance with its terms (other than in respect of the

stay of enforcement arising from section 362 of the Bankruptcy Code to the extent applicable); (C)

no recoupments, offsets, defenses or counterclaims exist to the Prepetition Obligation; and (D) no

portion of the Prepetition Obligation or any payments or other transfers made to the Prepetition

Secured Lender or applied to the Prepetition Obligation prior to the Petition Date is subject to

avoidance, subordination, recharacterization, recovery, attack, recoupment, offset, counterclaim,

defense or Claim (as defined in the Bankruptcy Code) of any kind pursuant to the Bankruptcy

Code or applicable non-bankruptcy law;

               (iii)   the liens of the Prepetition Secured Lender (the “Prepetition Liens”)

constitute valid, binding, enforceable (other than in respect of the stay of enforcement arising from

section 362 of the Bankruptcy Code) and perfected liens with priority over any and all other liens




                                                  5
            Case 20-12599-KBO          Doc 62-3      Filed 10/21/20     Page 39 of 65




in the Prepetition Collateral (except as otherwise provided in the Prepetition Loan Documents and

are not subject to any challenge or defense, including without limitation, respectively, avoidance,

subordination, recharacterization, recovery, reduction, set-off, offset, attack, counterclaim, cross-

claim or Claim (as defined in the Bankruptcy Code) of any kind pursuant to the Bankruptcy Code

or applicable non-bankruptcy law;

               (iv)    the Debtors have waived, discharged and released any right they may have

to challenge the Prepetition Obligation and the Prepetition Liens on the Prepetition Collateral and

to assert any recoupments, offsets, defenses, claims, objections, challenges, causes of action and/or

choses of action against any Prepetition Secured Lender with respect to the Prepetition Loan

Documents, the Prepetition Obligation, the Prepetition Liens or the Prepetition Collateral;

               (v)     any payments made on account of the Prepetition Obligation before the

Petition Date were (A) payments out of the Prepetition Collateral and/or (B) made in the ordinary

course of business and in exchange for reasonably equivalent value and did not diminish any

property otherwise available for distribution to unsecured creditors;

               (vi)    all of the Debtors’ cash, including the cash in their deposit accounts and

other accounts, wherever located, whether as original collateral or proceeds of other Prepetition

Collateral, constitutes Cash Collateral (as defined below);

               (vii)   the Lender is not a control person or insider (as defined in section 101(31)

of the Bankruptcy Code) of any Debtor;

               (viii) until such time as all DIP Obligations are indefeasibly paid in full in cash

or waived by the Lender, the Debtors shall not in any way prime or seek to prime (or otherwise

cause to be subordinated in any way) the liens provided to the Lender by offering subsequent




                                                 6
            Case 20-12599-KBO          Doc 62-3       Filed 10/21/20     Page 40 of 65




lender or any party-in-interest a superior or pari passu lien or claim with respect to the DIP

Collateral pursuant to section 364(d) of the Bankruptcy Code or otherwise;

               (ix)    until such time as all DIP Obligations are indefeasibly paid in full in cash

or waived by the Lender, the Debtors shall not in any way or at any time seek allowance of any

administrative expense claim against the Debtors of any kind or nature whatsoever, including,

without limitation, claims for any administrative expenses of the kind specified in, or arising or

ordered under sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c),

546(d), 552(b), 726, 1113 and 1114 of the Bankruptcy Code that is superior to the DIP Liens;

               (x)     the Prepetition Secured Lender is entitled, pursuant to sections 361, 363(e)

and 364(d)(1) of the Bankruptcy Code, to adequate protection of its interest in the Prepetition

Collateral, including the Cash Collateral, to the extent of any diminution in the value of the

Prepetition Collateral occurring from and after the Petition Date (the “Diminution”), that may be

caused by or arising as a result of (A) the incurrence and payment of the DIP Obligations, (B) the

use of Prepetition Collateral (including Cash Collateral), and (C) imposition of the automatic stay

pursuant to section 362 of the Bankruptcy Code.

       E.      Cash Collateral. For purposes of this Order, the term “Cash Collateral” shall mean

and include all “cash collateral,” as defined in section 363 of the Bankruptcy Code, in or on which

the Lender or the Prepetition Lender has a lien, security interest or any other interest (including,

without limitation, any adequate protection liens or security interests), whether existing on the

Petition Date, arising pursuant to this Order or otherwise, and shall include, without limitation:

               (i)     all cash proceeds arising from the collection, sale, lease or other disposition,

use or conversion of any real or personal property, in or on which the Lender or the Prepetition

Secured Lender has a lien or a replacement lien, whether as part of the DIP Collateral or the




                                                  7
            Case 20-12599-KBO            Doc 62-3      Filed 10/21/20    Page 41 of 65




Prepetition Collateral, or pursuant to an order of the Court or applicable law or otherwise, and

whether such property has been converted to cash, existed as of the commencement of these Cases,

or arose or was generated thereafter;

               (ii)       all of the respective deposits, refund claims and rights in retainers of the

Debtors on which the Lender or the Prepetition Secured Lender holds a lien or replacement lien,

whether as part of the DIP Collateral or Prepetition Collateral or pursuant to an order of the Court

or applicable law or otherwise; and

               (iii)      the proceeds of any sale, transfer or other disposition of DIP Collateral or

Prepetition Collateral.

       F.      Adequate Protection. The Prepetition Secured Lender is entitled, pursuant to

sections 361, 363(e) and 364(c)(2), (c)(3) and (d) of the Bankruptcy Code, to adequate protection

of its interest in the Prepetition Collateral, including the Cash Collateral, to the extent of any

Diminution that may result from (i) the incurrence of the DIP Obligations, (ii) the use of Prepetition

Collateral (including Cash Collateral), and (iii) imposition of the automatic stay pursuant to section

362 of the Bankruptcy Code.

       G.      Findings Regarding the DIP Credit Facility.

               (i)        Need for the DIP Credit Facility and to Use Cash Collateral. An immediate

need exists for the Debtors to obtain funds pursuant to borrowings under the Interim DIP Credit

Facility and to use Cash Collateral in order to continue operations, fund payroll and operating

expenses, and to administer and preserve the value of their estates pending the Final Hearing. The

ability of the Debtors to finance their operations through the Interim DIP Credit Facility and use

of Cash Collateral is vital to the preservation and maintenance of the going concern value of the




                                                   8
            Case 20-12599-KBO          Doc 62-3       Filed 10/21/20    Page 42 of 65




Debtors’ estates, to maximize the value of the Debtors’ assets for the benefit of their creditors, and

to avoid immediate and irreparable harm to the Debtors, their estates and their creditors.

               (ii)    No Credit Available on More Favorable Terms. The Debtors have been

unable to obtain (a) unsecured credit allowable under Bankruptcy Code section 503(b)(1) as an

administrative expense, or (b) credit for money borrowed secured by a lien on property of the

estates on more favorable terms and conditions than those provided in the DIP Agreement and this

Interim Order. The Debtors are unable to obtain credit for borrowed money without granting to

the Lender the DIP Protections (as defined below).

       H.      Sections 506(c) and 552(b) Waivers. As a material inducement to get the Lender to

agree to provide the DIP Credit Facility and recognizing the Lender agreeing to permit the use of

the Prepetition Collateral (including Cash Collateral for payments made in accordance with the

Budget (as defined below) and the terms of this Interim Order), the Lender is entitled to a waiver

of the provisions of section 506(c), and the Prepetition Lender is entitled to a waiver of the

exceptions provided in sections 552(b)(1) and (2) of the Bankruptcy Code.

       I.      Use of Proceeds of the DIP Credit Facility. Proceeds of the DIP Credit Facility (net

of any amounts used to pay fees, costs and expenses under the DIP Documents) shall be used in a

manner consistent with the terms and conditions of the DIP Agreement and this Interim Order and

in accordance with the Budget.

       J.      Application of Proceeds of DIP Collateral. All proceeds of any sale or other

disposition of the DIP Collateral, if any, shall be applied in accordance with the Budget and the

terms and conditions of the DIP Documents.

       K.      Effect of Reversal; Good Faith. The Lender has indicated a willingness to provide

financing to the Debtors in accordance with the DIP Agreement and this Interim Order, provided




                                                  9
            Case 20-12599-KBO          Doc 62-3       Filed 10/21/20    Page 43 of 65




that the DIP Obligations, DIP Liens and other protections granted by this Interim Order and the

DIP Documents will not be affected by any subsequent reversal or modification of this Interim

Order as provided in section 364(e) of the Bankruptcy Code. The Lender has acted in good faith

in agreeing to provide the DIP Credit Facility approved by this Interim Order.

       L.      Business Judgment and Good Faith Pursuant to Section 364(e).

               (i)     The terms and conditions of the DIP Credit Facility and the DIP Documents,

and the fees paid and to be paid thereunder are fair, reasonable, and the best available under the

circumstances, reflect the Debtors’ exercise of prudent business judgment consistent with their

fiduciary duties, and are supported by reasonably equivalent value and consideration;

               (ii)    The DIP Documents and use of Cash Collateral were negotiated in good

faith and at arms’ length between the Debtors, GHP and the Lender; and

               (iii)   The DIP Credit Facility loan proceeds to be obtained pursuant to the DIP

Documents will be so advanced in good faith, and for valid business purposes and uses, as a

consequence of which the Lender is entitled to the protection and benefits of section 364(e) of the

Bankruptcy Code.

       M.      The RSA Is In the Estates’ Best Interests. The terms of the RSA represent a sound

and reasonable exercise of the Debtors' business judgment.

       N.      Immediate Entry of Interim Order. The Debtors have requested immediate entry of

this Interim Order pursuant to Bankruptcy Rule 4001(c)(2) and Local Rule 4001-2(b). The

permission granted herein to enter into the DIP Documents, to obtain funds thereunder and to use

the Prepetition Collateral (including the Cash Collateral) pursuant to this Interim Order is

necessary to avoid immediate and irreparable harm to the Debtors. This Court concludes that entry

of this Interim Order is in the best interests of the Debtors’ respective estates and creditors as its




                                                 10
            Case 20-12599-KBO          Doc 62-3       Filed 10/21/20   Page 44 of 65




implementation will, among other things, allow for access to the financing necessary for the

continued flow of supplies and services to the Debtors necessary to sustain the operation of the

Debtors’ existing businesses and further enhance the Debtors’ prospects for a successful sale of

substantially all of their assets. Based upon the foregoing findings, acknowledgements, and

conclusions, and upon the record made before this Court at the Interim Hearing, and good and

sufficient cause appearing therefor;

       NOW, THEREFORE, based upon the foregoing findings, and upon consideration of the

Motion and the record made before this Court with respect to the Motion, including the record

created during the Interim Hearing, and with the consent of the Debtors and the Lender to the form

and entry of this Interim Order, and good and sufficient cause appearing therefor, and the Court

being otherwise fully advised in the premises;

IT IS HEREBY ORDERED AND ADJUDGED THAT:

       1.      Motion Granted.     The Motion is granted in accordance with the terms and

conditions set forth in this Interim Order and the DIP Agreement. Any objections to the Motion

with respect to entry of this Interim Order to the extent not withdrawn, waived or otherwise

resolved, and all reservations of rights included therein, are hereby denied and overruled on the

merits. All capitalized terms not otherwise defined in this Interim Order shall have the meaning

ascribed to same in the DIP Agreement.

       2.      The DIP Documents.
               (a)    Approval of Entry Into the DIP Documents. The Debtors are authorized to

execute, deliver and perform in accordance with the DIP Documents and to incur and to perform

the DIP Obligations in accordance with, and subject to, the terms of this Interim Order and the DIP

Documents, and to execute and deliver all instruments and documents which may be required or

necessary for the performance by the Debtors under the DIP Documents and the creation and



                                                 11
            Case 20-12599-KBO           Doc 62-3       Filed 10/21/20   Page 45 of 65




perfection of the DIP Liens described in and provided for by this Interim Order and the DIP

Documents. The Debtors are hereby authorized to use Cash Collateral. The Debtors are hereby

authorized to do and perform all acts, pay the principal, interest, fees, expenses, and other amounts

described in the DIP Agreement and all other DIP Documents as such become due.

               (b)     Authorization for DIP Financing. To enable the Debtors to continue to

preserve the value of their estates during the period prior to entry of the Final Order (the “Interim

Period”) and subject to the terms and conditions of this Interim Order, the Budget and the DIP

Documents, upon the execution of the DIP Agreement and the other DIP Documents, the Debtors

are hereby authorized to borrow, pursuant to the Interim DIP Credit Facility, a principal amount

not to exceed $3,350,000.

               (c)     Conditions Precedent. The Lender shall have no obligation to make any

loans under the DIP Agreement during the Interim Period unless the conditions precedent to

making such loans under the DIP Agreement, as set forth in Sections 3.1 and 3.2, have been

satisfied in full or waived by the Lender in its sole discretion.

               (d)     Enforceable Obligations. The DIP Documents shall constitute and evidence

the valid and binding obligations of the Debtors, which obligations shall be enforceable against

the Debtors, their estates and any successors thereto and their creditors or representatives thereof,

in accordance with their terms.

               (e)     Protection of the Lender and Other Rights. From and after the Petition Date,

the Debtors shall use the proceeds of the DIP Credit Facility only for the purposes specifically set

forth in the DIP Agreement and this Interim Order and in strict compliance with the Budget

(subject to any variances thereto that may be permitted by the DIP Agreement or the Budget).

       3.      The DIP Lien Priority.




                                                  12
            Case 20-12599-KBO          Doc 62-3       Filed 10/21/20    Page 46 of 65




               (a)     To secure the DIP Obligations, the Lender is hereby granted pursuant to and

in accordance with Sections 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code, valid,

enforceable and fully perfected liens (the “DIP Liens”) in and on all of the property, assets or

interests in property or assets of each Debtor, and all “property of the estate” (within the meaning

of the Bankruptcy Code) of each Debtor, of any kind or nature whatsoever, real or personal,

tangible or intangible or mixed, now existing or hereafter acquired or created, including, without

limitation, all of each Debtor’s now owned or hereafter acquired right, title, and interest in and to

all cash, accounts, accounts receivable, goods, inventory, property, plant and equipment,

commercial tort claims, intellectual property, contract rights, tax refunds, prepaid expenses,

deposits, general intangibles, real estate, leaseholds, all proceeds or property recovered in

connection with actions under chapter 5 of the Bankruptcy Code (“Avoidance Actions”), all

intercompany claims, all claims, and causes of action of each Debtor or its respective estate

(including, without limitation, all commercial tort claims of every kind and description, whether

described in specificity in the DIP Documents or not) and any and all proceeds and property

recovered therefrom, any and all proceeds arising from insurance policies, all intellectual property,

and the equity interests of each direct subsidiary of each Debtor, which for the avoidance of doubt,

shall include, without limiting the generality of the foregoing, all assets of each Debtor that

constitute Prepetition Collateral, and all other property and assets including, without limitation,

Cash Collateral, and all cash and non-cash proceeds, rents, products, substitutions, accessions,

offspring and profits of any of the collateral described above (collectively, the “DIP Collateral”);

               (b)     The DIP Liens shall be effective immediately upon the entry of the Interim

Order and shall not at any time be made subject or subordinated to, or made pari passu with, any




                                                 13
             Case 20-12599-KBO          Doc 62-3       Filed 10/21/20     Page 47 of 65




other lien, security interest or claim existing as of the Petition Date or created thereafter, including

under Sections 363 or 364(d) of the Bankruptcy Code or otherwise;

               (c)     The DIP Liens shall be and hereby are deemed fully perfected liens and

security interests, effective and perfected upon the date of the Interim Order, without the necessity

of execution by the Debtors of mortgages, security agreements, pledge agreements, financing

agreements, financing statements, account control agreements or any other agreements, filings or

instruments, such that no additional actions need be taken by the Lender or any other party

(including, without limitation, any depository bank or securities intermediary) to perfect such

interests. At all times prior to indefeasible payment in cash in full of the DIP Obligations or waiver

by the Lender, the priority of the DIP Liens will:

               (d)     Pursuant to Section 364(c)(2) of the Bankruptcy Code, be perfected first

priority liens on all DIP Collateral which, as of the Petition Date, was unencumbered or subject to

invalid, unperfected or avoidable liens;

               (e)     Pursuant to Section 364(c)(3) of the Bankruptcy Code, be perfected second

priority liens on all DIP Collateral that was, as of the Petition Date, subject to valid, perfected,

unavoidable liens in existence at the time of the commencement of the Cases (other than the liens

in favor of the Prepetition Secured Lender) with a priority immediately junior to any such liens

(“Senior Third-Party Liens”);

               (f)     Subject to the Carve-Out (as defined below), be superpriority administrative

expense claims (the “DIP Superpriority Claim” and, together with the DIP Liens, the “DIP

Protections”) with priority in the Cases under sections 364(c)(1), 503(b) and 507(b) of the

Bankruptcy Code and otherwise over all administrative expense claims and unsecured claims

against the Debtors or their estates, now existing or hereafter arising, of any kind or nature




                                                  14
            Case 20-12599-KBO         Doc 62-3       Filed 10/21/20   Page 48 of 65




whatsoever, including, without limitation, administrative expenses of the kinds specified in or

ordered pursuant to sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c) (subject to entry

of a final order), 507(a), 507(b), 546(c), 546(d), 726 (to the extent permitted by law), 1113 and

1114 of the Bankruptcy Code and pursuant to any other provision of the Bankruptcy Code except

as otherwise set forth herein, whether or not such expenses or claims may become secured by a

judgment lien or other non-consensual lien, levy or attachment. The DIP Superpriority Claim shall

be payable from and have recourse to all prepetition and postpetition property of the Debtors and

all proceeds thereof, subject to the Carve-Out (as defined below), provided that the DIP

Superpriority Claim shall be payable from the proceeds of the Avoidance Actions only upon entry

of the Final Order; and

               (g)    The DIP Liens shall be valid and enforceable against any trustee appointed

in the Cases, upon the conversion of any of the Cases to a case under Chapter 7 of the Bankruptcy

Code (a “Successor Case”), or upon the dismissal of the any of the Cases or Successor Case.

       4.      Authorization to Use Proceeds of the DIP Credit Facility and Cash Collateral.

Pursuant to the terms and conditions of this Interim Order, the DIP Agreement and the other DIP

Documents, and in accordance with the Budget and any variances thereto that may be permitted

pursuant thereto or pursuant to the DIP Agreement, the Debtors are authorized to use the

borrowings pursuant to the DIP Agreement and to use Cash Collateral during the Interim Period

and terminating upon the occurrence of an Event of Default (as defined below) and the termination

of the DIP Agreement in accordance with its terms and subject to the provisions hereof. Subject

to the terms of the DIP Agreement, the Debtors and the Lender may agree in writing to modify the

Budget in their discretion at any time that the DIP Credit Facility remains outstanding.




                                                15
              Case 20-12599-KBO               Doc 62-3        Filed 10/21/20         Page 49 of 65




         5.       Relief from the Automatic Stay. Only upon five (5) Business Days’ prior written

notice to the Debtors, counsel approved by this Court for the Committee4 and the U.S. Trustee and

as set forth in this Interim Order or Final Order (when applicable), the Lender is hereby granted

relief from any stay of proceeding (including, without limitation, the automatic stay applicable

under section 362 of the Bankruptcy Code to the holder or holders of any security interest) to (i)

permit foreclosure (or the granting of a deed in lieu of foreclosure or the like) on any assets of

either of the Debtors which have a value in excess of $100,000 in the aggregate or (ii) permit other

actions that would have a Material Adverse Effect on the Debtors or their estates (taken as a

whole). Furthermore, the Lender is hereby granted relief from the automatic stay to take steps to

perfect the DIP Liens, as described below.

         6.       Postpetition Lien Perfection.
                  (i)      This Interim Order shall be sufficient and conclusive evidence of the

validity, perfection, and priority of the DIP Liens without the necessity of filing or recording any

financing statement, deed of trust, mortgage, or other instrument or document which may

otherwise be required under the law of any jurisdiction or the taking of any other action (including,

for the avoidance of doubt, entering into any deposit account control agreement) to validate or

perfect the DIP Liens or to entitle the DIP Liens to the priorities granted herein. Notwithstanding

the foregoing, the Lender may, at its discretion, file financing statements, without notice to the

Debtors, with all appropriate jurisdictions to perfect or protect the Lender’s interest or rights

hereunder, including a notice that any disposition of the Collateral, by either of the Debtors or any

other Person, shall be deemed to violate the rights of the Lender under the Uniform Commercial

Code. Such financing statements may indicate the Collateral as “all assets of the Debtors” or




4
  “Committee” shall mean the unsecured creditors’ committee selected and appointed by the United States Trustee’s
Office for the District of Delaware, if any. For the sake of clarity, no Committee has been selected or appointed as of
the entry of this Interim Order.


                                                         16
              Case 20-12599-KBO        Doc 62-3       Filed 10/21/20    Page 50 of 65




words of similar effect, or as being of an equal or lesser scope, or with greater detail, all in the

Lender’s discretion, and is hereby granted relief from the automatic stay of section 362 of the

Bankruptcy Code in order to do so, and any and all of such financing statements, mortgages,

notices of lien and other documents shall be deemed to have been filed or recorded at the time and

on the date of the commencement of the Cases.

                (ii)   The Debtors shall from time to time execute and deliver to the Lender, at

the request of the Lender, all financing statements and other documents that the Lender may

reasonably request, in form satisfactory to the Lender, to perfect and continue the perfection of the

Lender’s security interests in the Collateral and in order to fully consummate all of the transactions

contemplated under the DIP Documents.

         7.      Carve Out. Subject and subordinate to the Carve-Out (as defined below) in all

 respects, the DIP Obligations shall constitute allowed superpriority administrative expense claims

 and shall have priority over all other allowed Chapter 11 and Chapter 7 administrative expense

 claims, including expenses of a chapter 11 and chapter 7 trustee, under sections 364(c)(1), 503(b),

 507(a)(2) and 507(d) of the Bankruptcy Code. “Carve-Out” means (i) all fees required to be paid

 to the Clerk of the Bankruptcy Court and to the Office of the United States Trustee under section

 1930(a) of title 28 of the United States Code (without regard to the notice set forth in (ii) below)
 (the “U.S. Trustee Fees”); (ii) to the extent allowed at any time, whether by interim order,

 procedural order, or otherwise by the Court, all unpaid fees (including, without limitation,

 transaction fees paid upon the closing of the respective transaction but excluding success fees) and

 expenses (collectively, the “Professional Fees”) accrued or incurred by persons or firms retained

 by the Debtors pursuant to sections 327, 328, or 363 of the Bankruptcy Code (the “Professionals”)

 and any Committee        professionals (the “Committee Professionals” and, together with the

 Professionals, the “Professional Persons”) employed by the Committee, if the Committee

 professional is appointed in the Chapter 11 Case pursuant to sections 328 or 1103 of the



                                                 17
              Case 20-12599-KBO         Doc 62-3       Filed 10/21/20     Page 51 of 65




 Bankruptcy Code at any time on or prior to delivery by or on behalf of the Lender of a Carve-Out

 Trigger Notice (as defined herein), whether allowed by the Court prior to or after delivery of a

 Carve-Out Trigger Notice; and (iii) the Professional Fees in an aggregate amount not to exceed

 $_________ for amounts incurred after the date of delivery of the Carve-Out Trigger Notice, to

 the extent allowed at any time, whether by interim order, procedural order, or otherwise by the

 Court (the amounts set forth in this clause (iii) being the “Post-Carve-Out Trigger Notice Cap”).

 “Carve-Out Trigger Notice” means a written notice delivered by email (or other electronic means)

 to the Debtors and their counsel, the United States Trustee, and counsel to the Committee, which

 notice may be delivered following the occurrence and during the continuation of an Event Of

 Default under the DIP Documents, stating that the Post-Carve-Out Trigger Notice Cap has been

 invoked. No portion of the Carve-Out, or proceeds of the DIP Credit Facility or any other amounts

 may be used for the payment of the fees and expenses of any person incurred in challenging, or in

 relation to the challenge of, (i) the liens and/or claims of the Lender, or the initiation or prosecution

 of any claim or action against the Lender, including, without limitation, any claim under Chapter

 5 of the Bankruptcy Code, and any other federal, state or foreign law, in respect of the DIP

 Documents or (ii) any claims or causes of actions against the Lender under the DIP Documents,

 their advisors, professionals, agents and sub-agents, including formal discovery proceedings in

 anticipation thereof.

         8.      Payment of Compensation. Nothing herein shall be construed as consent to the

 allowance of any professional fees or expenses of the Debtors or any Committee or affect the right

 of any party in interest to object to the allowance and payment of such fees and expenses.

       9.       Adequate Protection for Prepetition Lenders. As adequate protection in respect of,

and as consideration for any Diminution resulting from any of the incurrence and payment of the

DIP Obligations, the use of Cash Collateral, the use of other Prepetition Collateral, the granting of

the DIP Liens and the imposition of the automatic stay pursuant to section 362 of the Bankruptcy

Code, the Prepetition Lender is hereby granted the following adequate protection:




                                                  18
               Case 20-12599-KBO        Doc 62-3      Filed 10/21/20    Page 52 of 65




                 (i)    Adequate Protection Liens. The Prepetition Lender is hereby granted

(effective and perfected by operation of law immediately upon entry of this Interim Order and

without the necessity of execution by the Debtors of mortgages, security agreements, pledge

agreements, financing statements, account control agreements and other agreements, filings or

instruments) valid, perfected, postpetition security interests and liens (the “Adequate Protection

Liens”) in and on all of the DIP Collateral, with a priority subject and subordinate only to the DIP

Liens.

                 (ii)   506(c) and 552(b) Waivers. Subject to the entry of the Final Order, the

Prepetition Lender’s consent to use of Cash Collateral and Prepetition Collateral under this Interim

Order and the Debtors’ right to use Cash Collateral and Prepetition Collateral: (i) is in lieu of any

section 506(c) claim, payment or priority for the costs or expenses of the administration of any of

these Cases; and (ii) is granted as consideration for (among other things) the waiver of the

exceptions provided in sections 552(b)(1) and (2) of the Bankruptcy Code, which exceptions are

hereby waived.

         10.     Collateral Rights. In connection with any sale or disposition of all or any portion
of the Collateral, including in each case pursuant to Sections 9-610 or 9-620 of the Uniform

Commercial Code, at any sale thereof conducted under the provisions of the Bankruptcy Code,

including section 363 of the Bankruptcy Code or as part of restructuring plan subject to

confirmation under section 1129 of the Bankruptcy Code, or at any sale or foreclosure conducted

by Serene or its affiliate, by a chapter 7 trustee under section 725 of the Bankruptcy Code, or

otherwise, in each case in accordance with applicable law and, with respect to any credit bid,

section 363(k) of the Bankruptcy Code, the Debtors give the DIP Lender the power and right to

“credit bid” the full amount of all Obligations, except that the DIP Lender shall not credit bid any

portion of its DIP Facility claims, in order to purchase (either directly or through one or more




                                                 19
             Case 20-12599-KBO         Doc 62-3       Filed 10/21/20    Page 53 of 65




acquisition vehicles) all or any portion of the Collateral. The DIP Lender may also credit bid all

obligations owing under the GHP Loan.

       11.     Maturity Date. The maturity date (the “Maturity Date”) of the DIP Agreement is

the earlier of (i) the closing of a sale of Debtors’ assets pursuant to section 363 of the Bankruptcy

Code to any purchaser other than Serene or its affiliate; (ii) the effective date of Debtors’ chapter

11 plan, (iii) entry of an order by the Bankruptcy Court converting the Cases to a proceeding or

proceedings under Chapter 7 of the Bankruptcy Code; (iv) entry of a final order by the Bankruptcy

Court dismissing the Cases; or (v) the date of termination of the DIP Credit Facility and the

acceleration of any outstanding extensions of credit under the Loan in accordance with the terms

of the DIP Agreement.

       12.     Events of Default. The occurrence of an “Event of Default” pursuant to Section 8

of the DIP Agreement shall constitute an event of default under this Interim Order, unless expressly

waived in writing in accordance with the DIP Documents (collectively, the “Event of Default”).

       13.     Rights and Remedies Upon Event of Default.
               (a)     If the Debtors, upon thirty (30) days prior written notice and opportunity to

cure fail or neglect to perform or observe any other material term, provision, condition, covenant

contained in the DIP Agreement, in any of the DIP Documents, or in any other present or future

agreement between the Debtors and the Lender and as to any default under such other term,

provision, condition or covenant that can be cured, has failed to cure such default within ten (10)

calendar days after the Debtors receive notice thereof or any officer of the Debtors becomes aware

thereof; provided, however, that if the default cannot by its nature be cured within the ten (10)

calendar day period or cannot after diligent attempts by the Debtors be cured within such ten (10)

calendar day period, and such default is likely to be cured within a reasonable time, then the

Debtors shall have an additional reasonable period (which shall not in any case exceed twenty (20)

calendar days) to attempt to cure such default, and within such reasonable time period the failure



                                                 20
            Case 20-12599-KBO           Doc 62-3       Filed 10/21/20    Page 54 of 65




to have cured such default shall not be deemed an Event of Default but no Credit Extensions will

be made.

               (b)      Upon the occurrence and during the continuance of an Event of Default, the

Lender may, at its election, without notice of its election and without demand, do any one or more

of the following, all of which are authorized by the Debtors:


                     (i) The Lender may seek an order from the Bankruptcy Court on a shortened
                     time basis to do any of the following: (i) terminate the DIP Loan Facility with
                     respect to further Advances; (ii) declare all or any portion of the Obligations,
                     including all or any portion of the Loan to be forthwith due and payable, all
                     without presentment, demand, protest or further notice of any kind, all of which
                     are expressly waived by the Debtors; or (iii) exercise any rights and remedies
                     provided to Lender under the Loan Documents or at law or equity, including
                     all remedies provided under the Bankruptcy Code; and pursuant to the Interim
                     Order and the Final Order, the automatic stay of Section 362 of the Bankruptcy
                     Code shall be modified and vacated to permit Lender to exercise its remedies
                     under the DIP Agreement and the Loan Documents, without further notice,
                     application or motion to, hearing before, or order from, the Bankruptcy Court,
                     provided, however, notwithstanding anything to the contrary contained herein,
                     that Lender shall be permitted to exercise any remedy in the nature of a
                     liquidation of, or foreclosure on, any interest of Borrower in the Collateral only
                     upon five (5) Business Days’ prior written notice to Borrower, counsel
                     approved by the Bankruptcy Court for the Committee and the U.S. Trustee and
                     as set forth in this Interim Order.

                     (ii) Waivers by the Debtors. Except as otherwise provided for in the DIP
                     Agreement or by applicable law, the Debtors waive: (a) presentment, demand
                     and protest and notice of presentment, dishonor, notice of intent to accelerate,
                     notice of acceleration, protest, default, nonpayment, maturity, release,
                     compromise, settlement, extension or renewal of any or all commercial paper,
                     accounts, contract rights, documents, instruments, chattel paper and guaranties
                     at any time held by the Lender on which the Debtors may in any way be liable,
                     and hereby ratifies and confirms whatever the Lender may do in this regard,
                     (b) all rights to notice and a hearing prior to the Lender’s taking possession or
                     control of, or to the Lender’s replevy, attachment or levy upon, the Collateral
                     or any bond or security that might be required by any court prior to allowing
                     the Lender to exercise any of its remedies, and (c) the benefit of all valuation,
                     appraisal, marshaling and exemption laws.

               (c)      Nothing included herein shall prejudice, impair, or otherwise affect the

Lender’s right to seek any other or supplemental relief in respect of the rights of the Lender, as

provided in the DIP Agreement or otherwise.




                                                  21
             Case 20-12599-KBO          Doc 62-3       Filed 10/21/20    Page 55 of 65




       14.     Proofs of Claim. Neither the Lender nor the Prepetition Secured Lender shall be

required to file proofs of claim in any of the Cases or Successor Cases for any claim allowed

herein. The Debtors’ Acknowledgments and Stipulations set forth in Paragraph D of this Interim

Order shall be deemed to constitute a timely filed proof of claim for the Prepetition Secured Lender

upon approval of this Interim Order. Notwithstanding any order entered by the Court in relation to

the establishment of a bar date in any of these Cases or Successor Cases to the contrary, the

Prepetition Lender is hereby authorized and entitled, in their sole discretion, but not required, to

file (and amend and/or supplement as it sees fit) a proof of claim and/or proofs of claim in each of

these Cases or Successor Cases for any claim allowed herein.

       15.     Other Rights and Obligations.
               (a)     Good Faith Under Section 364(e) of the Bankruptcy Code. The Lender has

acted in good faith in connection with negotiating the DIP Documents, and the loans to be made

pursuant thereto, and their reliance on this Interim Order is in good faith. Based on the findings

set forth in this Interim Order and the record made during the Interim Hearing, and in accordance

with section 364(e) of the Bankruptcy Code and Bankruptcy Rules 4001(b) and (c), in the event

any or all of the provisions of this Interim Order are hereafter reversed, modified amended or

vacated by a subsequent order of this or any other Court, the Lender is entitled to all of the benefits

and protections provided in section 364(e) of the Bankruptcy Code. Any reversal, modification,

amendment or vacating of this Interim Order shall not affect the validity and enforceability of any

Advances made pursuant to this Interim Order or the liens or priority authorized or created hereby.

               (b)     Binding Effect. The DIP Liens and the Adequate Protection Liens and other

rights and remedies granted under this Interim Order to the Lender shall continue in these Cases

and any Successor Case(s), and shall be valid and enforceable against any trustee appointed in any

or all of the Debtors’ Cases and upon the dismissal of any or all of the Debtors’ Cases, or in any

Successor Case(s), and such liens and security interests shall maintain their first priority as


                                                  22
            Case 20-12599-KBO         Doc 62-3       Filed 10/21/20   Page 56 of 65




provided in this Interim Order until all the DIP Obligations and the Prepetition Obligations have

been indefeasibly paid in full in cash and the Lender’s commitments have been terminated in

accordance with the DIP Documents and this Interim Order.

               (c)    The Lender’s Liability for Collateral. So long as the Lender complies with

reasonable commercial lending practices, the Lender shall not in any way or manner be liable or

responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage thereto occurring or

arising in any manner or fashion from any cause; (c) any diminution in the value thereof; or (d)

any act or default of any carrier, warehouseman, bailee, forwarding agency, or other person

whomsoever. All risk of loss, damage or destruction of the Collateral shall be borne by the

Debtors.

               (d)    Remedies Cumulative. The Lender’s rights and remedies under the DIP

Agreement, the DIP Documents, and all other agreements shall be cumulative. The Lender shall

have all other rights and remedies not inconsistent herewith as provided under the California

Uniform Commercial Code, by law, or in equity, subject to the requirements of the Bankruptcy

Code. No exercise by the Lender of one right or remedy shall be deemed an election, and no

waiver by the Lender of any Event of Default on the Debtors’ part shall be deemed a continuing

waiver. No delay by the Lender shall constitute a waiver, election, or acquiescence by it. No

waiver by the Lender shall be effective unless made in a written document signed on behalf of the

Lender and then shall be effective only in the instance and for the purpose for which it was given.

               (e)    Demand; Protest. The Debtors waive demand, protest, notice of protest,

notice of default or dishonor, notice of payment and nonpayment, notice of any default,

nonpayment at maturity, release, compromise, settlement, extension, or renewal of accounts,




                                                23
             Case 20-12599-KBO          Doc 62-3       Filed 10/21/20    Page 57 of 65




documents, instruments, chattel paper, and guarantees at any time held by the Lender on which the

Debtors may in any way be liable.

               (f)     Borrower Liability. Each of the Debtors shall be jointly and severally

obligated to repay all Credit Extensions made under the DIP Agreement, regardless of which of

the Debtors actually receives said Credit Extension, as if each of the Debtors directly received all

Credit Extensions. Each of the Debtors waive (i) any suretyship defenses available to it under the

California Uniform Commercial Code or any other applicable law, including, without limitation,

the benefit of California Civil Code Section 2815 permitting revocation as to future transactions

and the benefit of California Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848,

2849, 2850, and 2899 and 3433, and (ii) any right to require the Lender to: (1) proceed against the

Debtors or any other person; (2) proceed against or exhaust any security; or (3) pursue any other

remedy. The Lender may exercise or not exercise any right or remedy it has against any of the

Debtors or any security they hold (including the right to foreclose by judicial or non-judicial sale)

without affecting any of the Debtors’ liability. Notwithstanding any other provision of the DIP

Agreement or other related document, each Debtor irrevocably waives all rights that it may have

at law or in equity (including, without limitation, any law subrogating the Debtors to the rights of

the Lender under the DIP Agreement) to seek contribution, indemnification or any other form of

reimbursement from any other Debtor, or any other Person now or hereafter primarily or

secondarily liable for any of the Obligations, for any payment made by the Debtors with respect

to the Obligations in connection with the DIP Agreement or otherwise and all rights that it might

have to benefit from, or to participate in, any security for the Obligations as a result of any payment

made by the Debtors with respect to the Obligations in connection with the DIP Agreement or

otherwise.    Any agreement providing for indemnification, reimbursement or any other




                                                  24
             Case 20-12599-KBO         Doc 62-3      Filed 10/21/20    Page 58 of 65




arrangement prohibited under Section 9.8 of the DIP Agreement shall be null and void. If any

payment is made to a Debtor in contravention of Section 9.8 of the DIP Agreement, such Debtor

shall hold such payment in trust for the Lender and such payment shall be promptly delivered to

the Lender for application to the Obligations, whether matured or unmatured.

               (g)     Protective Payments. If the Debtors fail to obtain the insurance called for

by Section 6.6 of the DIP Agreement or fail to pay any premium thereon or fails to pay any other

amount which the Debtors are obligated to pay under the DIP Agreement or any other DIP

Document or which may be required to preserve the Collateral, the Lender may obtain such

insurance or make such payment, and all amounts so paid by the Lender are immediately due and

payable, bearing interest at the then highest rate applicable to the Obligations, and secured by the

Collateral. The Lender will make reasonable efforts to provide the Debtors with notice of the

Lender obtaining such insurance at the time it is obtained or within a reasonable time thereafter.

No payments by the Lender are deemed an agreement to make similar payments in the future or

the Lender’s waiver of any Event of Default.

               (h)     Amendments in Writing, Integration. Except as expressly set forth in the

DIP Agreement, all amendments to or terminations of the DIP Agreement or the DIP Documents

must be in writing signed by each of the parties thereto. All prior agreements, understandings,

representations, warranties, and negotiations between any of the parties thereto with respect to the

subject matter of the DIP Agreement and the DIP Documents, if any, are merged into the DIP

Agreement and the DIP Documents.

       16.     Release. The release, discharge, waivers, settlements, compromises, and

agreements set forth in this Paragraph 16 and the Debtors’ Acknowledgments and Stipulations set

forth in Paragraph D of this Interim Order shall be deemed effective upon entry of the Interim

Order, subject only to the rights set forth in Paragraph 18 below. The Debtors forever and


                                                25
             Case 20-12599-KBO         Doc 62-3      Filed 10/21/20    Page 59 of 65




irrevocably release, discharge, and acquit each of GHP, the Lender, and their affiliates and

predecessors in interest, and their respective former, current or future officers, employees,

directors, agents, representatives, owners, members, partners, advisors, legal advisors,

shareholders, managers, consultants, accountants, and attorneys (collectively, the “DIP Lender

Releasees”), of and from any and all claims, demands, liabilities, responsibilities, disputes,

remedies, causes of action, indebtedness, and obligations, of every type at any time arising prior

to the Petition Date, and all claims and causes of action under chapter 5 of the Bankruptcy Code.

       17.     Indemnity. Each Lender has acted in good faith, and without negligence or

violation of public policy or law, in respect of all actions taken by them in connection with or

related in any way to negotiating, implementing, documenting, or obtaining the requisite approvals

of the DIP Loans, including in respect of the granting of the DIP Liens, any challenges or

objections to the DIP Credit Facility, and all documents related to any and all transactions

contemplated by the foregoing. Accordingly, the Debtors shall defend, indemnify and hold

harmless Lender and its officers, employees, and agents (each an “Indemnified Party”) against:

(a) all obligations, demands, claims, and liabilities claimed or asserted by any other party in

connection with the transactions contemplated by this Agreement; and (b) all losses in any way

suffered, incurred, or paid by Lender as a result of or in any way arising out of, following, or

consequential to transactions between Lender and Borrower whether under this Agreement, the
DIP Loan Facility, the Cases, or otherwise (including without limitation reasonable attorneys’ fees

and expenses), except for losses caused by an Indemnified Party’s gross negligence or willful

misconduct. This Section 17 shall not apply to Taxes.

       18.     Reservation of Certain Third Party Rights and Bar of Challenges and Claims. The

releases set forth in Paragraph 16 above and the Debtors’ Acknowledgments and Stipulations set

forth in Paragraph D of this Interim Order shall be binding upon the Debtors upon entry of this

Interim Order. In addition, such releases and stipulations shall be binding upon each other party in

interest, including the Committee, if any, unless a party in interest having standing, first,

commences, (x) within forty-five (45) calendar days from date of the formation of a Committee


                                                26
             Case 20-12599-KBO         Doc 62-3        Filed 10/21/20   Page 60 of 65




for actions brought by a Creditor’s Committee, or (y) sixty (60) calendar days following the date

of entry of this Interim Order for any party other than a Committee (such time period established

by clauses (x) and (y), shall be referred to as the “Challenge Period,” and the date that is the next

calendar day after the termination of the Challenge Period in the event that either (i) no Challenge

(as defined below) is properly raised during the Challenge Period or (ii) with respect only to those

parties who properly and timely file a Challenge and only for the matters specifically set forth in

such Challenge, such Challenge is fully and finally adjudicated, shall be referred to as the

“Challenge Period Termination Date”), (A) a contested matter, adversary proceeding, or other

action or claim (as defined in the Bankruptcy Code) challenging or otherwise objecting to the

releases set forth in Paragraph 16 above or the Debtors’ Acknowledgments and Stipulations set

forth in Paragraph D of this Interim Order or (B) a contested matter, adversary proceeding, or other

action or claim (as defined in the Bankruptcy Code) against any DIP Lender Releasee relating to

any pre-Petition Date act, omission or aspect of the relationship between such DIP Lender Releasee

and the Debtors ((A) and (B) being, collectively, the “Challenges” and, each individually, a

“Challenge”), and, second, obtains a final, non-appealable order in favor of such party in interest

sustaining any such Challenge in any such timely-filed contested matter, adversary proceeding, or

other action. Upon the Challenge Period Termination Date and for all purposes in these Cases and

any Successor Case(s), (i) any and all such Challenges by any party in interest shall be deemed to
be forever released, waived, and barred and (ii) the releases in Paragraph 16 above and the Debtors’

Acknowledgments and Stipulations set forth in Paragraph D of this Interim Order shall be binding

on all parties in interest, including any Committee.

       19.     Restrictions on Use of Funds. Notwithstanding anything in this Interim Order or

the DIP Documents to the contrary, without the express written consent of the Lender, no proceeds

of the DIP Credit Facility, any DIP Collateral or Prepetition Collateral (including, without

limitation, Cash Collateral) or any portion of the Carve-Out may be used to pay any claims for

services rendered by any professionals retained by the Debtors, any creditor or party in interest,

any Creditors’ Committee, any trustee appointed under these Cases or any Successor Case(s), or


                                                 27
            Case 20-12599-KBO          Doc 62-3       Filed 10/21/20    Page 61 of 65




any other party to (a) request authorization to obtain postpetition loans or other financial

accommodations pursuant to section 364 of the Bankruptcy Code or otherwise, other than from

the Lender, unless the proceeds of such loans or accommodations are or will be sufficient, and will

be used, to indefeasibly pay in full in cash all DIP Obligations, or (b) investigate (except as set

forth in this paragraph below), assert, join, commence, support, prosecute, or defend any Challenge

or other action or claim, counter-claim, cause of action, proceeding, application, motion, objection,

defense, or other adversary proceeding or contested matter seeking any order, judgment,

determination or similar relief against, or adverse to the interests of the Lender or any other DIP

Lender Releasee with respect to any transaction, occurrence, omission, or action including, without

limitation, (i) any actions under chapter 5 of the Bankruptcy Code, (ii) any action relating to any

act, omission or aspect of the relationship between or among any of the DIP Lender Releasees, on

the one hand, and either of the Debtors, on the other, (iii) any action with respect to the validity,

extent, perfection, and enforceability of the DIP Obligations, the Prepetition Obligations, or the

validity, extent, priority, perfection, and enforceability of the DIP Liens, the Prepetition Liens or

the Adequate Protection Liens, (iv) any action seeking to invalidate, set aside, avoid or

subordinate, in whole or in part, the DIP Obligations, the DIP Liens, the Prepetition Obligations,

the Prepetition Liens, or the Adequate Protection Liens, (v) any action that has the effect of

preventing, hindering or delaying (whether directly or indirectly) the Lender in respect of the

enforcement of the DIP Liens, or (vi) any action for lender liability claims or subordination claims,

(c) subject to authority provided to the Debtors pursuant to the DIP Documents, pay any claim (as

defined in the Bankruptcy Code) of a prepetition creditor (as defined in the Bankruptcy Code) if

the Debtors have received a written objection to such payment from the Lender, and/or (d) use or

seek to use Cash Collateral or sell or otherwise dispose of DIP Collateral, unless otherwise

permitted hereby or by the DIP Documents, without the express written consent of the applicable

Lender. Notwithstanding the foregoing, up to $10,000 in the aggregate of the DIP Credit Facility,

DIP Collateral, Cash Collateral and Carve-Out may be used by a Committee during the Challenge

Period to investigate claims against the DIP Lender Releasees, and any amount spent in excess of


                                                 28
              Case 20-12599-KBO         Doc 62-3       Filed 10/21/20     Page 62 of 65




such amount shall not constitute administrative expenses of the Cases and shall be automatically

disallowed.

       20.      No Marshalling. From and after the entry of the Final Order, the Lender (and after

payment in full of the DIP Obligations) shall not be subject to the equitable doctrine of

“marshaling” or any other similar doctrine with respect to any of the DIP Collateral or the

Prepetition Collateral. Without limiting the generality of the immediately preceding sentence, from

and after the entry of the Final Order, no party (other than the Lender and after payment in full of

the DIP Obligations) shall be entitled, directly or indirectly, to direct the exercise of remedies or

seek (whether by order of this Court or otherwise) to marshal or otherwise control the disposition

of the DIP Collateral or the Prepetition Collateral (as applicable) after an Event of Default under

the DIP Documents.

       21.      Survival of Interim Order and Other Matters. The provisions of this Interim Order

and any actions taken pursuant hereto shall survive entry of any order which may be entered (i)

confirming any Plan in the Cases, (ii) converting any of the Cases to a case under chapter 7 of the

Bankruptcy Code or a Successor Case, (iii) to the extent authorized by applicable law, dismissing

the Cases, (iv) withdrawing the reference of the Cases from this Court, or (v) providing for

abstention from handling or retaining of jurisdiction of the Cases in this Court and this Interim

Order. The terms and provisions of this Interim Order shall be binding upon the Debtors and the
Lender, the Prepetition Secured Lender and each of its respective successors and assigns, and shall

inure to the benefit of the Debtors and the Lender, the Prepetition Secured Lender and each of its

respective successors and assigns including, without limitation, any trustee, examiner with

expanded powers, responsible officer, estate administrator or representative, or similar person

appointed or elected in a case for any Debtor under any chapter of the Bankruptcy Code, including

any Successor Case. The terms and provisions of this Interim Order shall also be binding on all of

the Debtors’ creditors, equity holders, and all other parties in interest, including, but not limited to

a trustee appointed or elected under chapter 7 or chapter 11 of the Bankruptcy Code.




                                                  29
              Case 20-12599-KBO         Doc 62-3       Filed 10/21/20     Page 63 of 65




                (i)     Inconsistency. In the event of any inconsistency between the terms and

conditions of the DIP Documents and of this Interim Order, the provisions of this Interim Order

shall govern and control.

                (ii)    Enforceability. This Interim Order shall constitute findings of fact and

conclusions of law pursuant to the Bankruptcy Rule 7052 and shall take effect and be fully

enforceable nunc pro tunc to the Petition Date immediately upon entry of this Interim Order.

Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, 9024, or any other

Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall

be immediately effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Interim Order. The rights of all parties in interest to object to the terms of the

Final Order and any of the DIP Documents at the Final Hearing are expressly reserved.

                (iii)   Objections Overruled. All objections to the Motion to the extent not

withdrawn or resolved, are hereby overruled on an interim basis.

        22.     Governmental Consents. Except as otherwise provided herein, the execution,

delivery and performance by the Debtors of the DIP Documents and the consummation of the

transactions contemplated by the DIP Documents do not and will not require any registration with,

consent or approval of, or notice to, or other action to, with or by, any governmental authority.

        23.     The Debtors are authorized to assume and enter into the RSA, dated October 9,

2020, a copy of which is attached hereto as Exhibit C;

        24.     Final Hearing.
                (i)     The Final Hearing to consider entry of the Final Order and final approval of

the DIP Credit Facility is scheduled for _____________, 2020 prevailing Eastern Time at the

United States Bankruptcy Court for the District of Delaware. If no objections to the relief sought




                                                  30
            Case 20-12599-KBO          Doc 62-3       Filed 10/21/20    Page 64 of 65




in the Motion are filed and served in accordance with this Interim Order, no Final Hearing may be

held, and a separate Final Order may be presented by the Debtors and entered by this Court.

               (ii)    Within two (2) business days following entry of this Interim Order, the

Debtors shall serve, by United States mail, first-class postage prepaid, notice of the entry of this

Interim Order and of the Final Hearing (the “Final Hearing Notice”), together with copies of this

Interim Order, the proposed Final Order and the Motion, on: (a) the parties having been given

notice of the Interim Hearing; (b) any party which has filed prior to such date a request for notices

with this Court; and (c) counsel for the Committee, if any. The Final Hearing Notice shall state

that any party in interest objecting to the entry of the proposed Final Order shall file written

objections with the Clerk of the Bankruptcy Court and served upon the following: (a) (a) Debtors,

to    tfrancella@cozen.com,       thoran@cozen.com,         afriedman@shulmanbastian.com,         and

mlowe@shulmanbastian.com; (b) any committee; (c) counsel to GHP, to mclemente@sidley.com

and       kdybala@sidley.com;           (d)       counsel        to       the       Lender,        to

randy.michelson@michelsonlawgroup.com and karl.kuhn@michelsonlawgroup.com; (e) UST, to

Benjamin.A.Hackman@usdoj.gov, and shall be filed with the Clerk of the United States

Bankruptcy Court for the District of Delaware, so as to allow actual receipt of the foregoing no

later than 5:00 p.m. prevailing Eastern Time. Notwithstanding the terms of this Interim Order, this

Court is not precluded from entering a Final Order containing provisions that are inconsistent with,

or contrary to any of the terms in this Interim Order, subject to the protections under section 364(e)

and the rights of the Lender to terminate the DIP Agreement if such Final Order is not acceptable.

In the event this Court modifies any of the provisions of this Interim Order or the DIP Documents

following such further hearing, such modifications shall not affect the rights and priorities of the

Lender pursuant to this Interim Order with respect to the Collateral, and any portion of the DIP




                                                 31
            Case 20-12599-KBO          Doc 62-3       Filed 10/21/20   Page 65 of 65




Obligations which arises or is incurred, advanced or paid prior to such modifications (or otherwise

arising prior to such modifications), and this Interim Order shall remain in full force and effect

except as specifically amended or modified at such Final Hearing.

               (iii)   Priority of Terms. To the extent of any conflict between or among (a) the

express terms or provisions of any of the DIP Documents, the Motion or any other agreements, on

the one hand, and (b) the terms and provisions of this Interim Order, on the other hand, unless such

term or provision herein is phrased in terms of “as defined in” “as set forth in” or “as limited by”

or “as more fully described in” the DIP Documents (or words of similar import), the terms and

provisions of this Interim Order shall govern.

               (iv)    Retention of Jurisdiction. This Court has and will retain jurisdiction to

enforce this Interim Order.




                                                 32
